 

 

Receivables Sale Agreement

 

Dated as of September 28, 2001

 

among

 

Albany International Receivables Corporation,

as the Seller,

 

Albany International Corp.,

as the Initial Collection Agent,

 

ABN AMRO Bank N.V.,

as the Agent,

 

the Committed Purchasers

from time to time party hereto,

 

and

 

Amsterdam Funding Corporation

 

 

 


Table of Contents

 

 

Article I

Purchases from Seller and Settlements

 

 

 

 

Section 1.1.

Sales

 

Section 1.2.

Interim Liquidations.

 

Section 1.3.

Selection of Discount Rates and Tranche Periods.

 

Section 1.4.

Fees and Other Costs and Expenses

 

Section 1.5.

Maintenance of Sold Interest; Deemed Collection

 

Section 1.6.

Reduction in Commitments

 

Section 1.7.

Optional Repurchases

 

Section 1.8.

Security Interest

 

 

 

 

Article II

Sales to and from Amsterdam; Allocations

 

 

 

 

Section 2.1.

Required Purchases from Amsterdam.

 

Section 2.2.

Purchases by Amsterdam.

 

Section 2.3.

Allocations and Distributions

 

 

 

 

Article III

Administration and Collections

 

 

 

 

Section 3.1.

Appointment of Collection Agent

 

Section 3.2.

Duties of Collection Agent

 

Section 3.3.

Reports

 

Section 3.4.

Lock-Box Arrangements

 

Section 3.5.

Enforcement Rights

 

Section 3.6.

Collection Agent Fee

 

Section 3.7.

Responsibilities of the Seller

 

Section 3.8.

Actions by Seller

 

Section 3.9.

Indemnities by the Collection Agent.

 

Section 3.10.

Currency Conversion.

 

 

 

 

Article IV

Representations and Warranties

 

 

 

 

Section 4.1.

Representations and Warranties

 

 

 

 

Article V

Covenants

 

 

 

 

Section 5.1.

Covenants of the Seller

 

 

 

 

Article VI

Indemnification

 

 

 

 

Section 6.1.

Indemnities by the Seller

 

Section 6.2.

Increased Cost and Reduced Return

 

Section 6.3.

Other Costs and Expenses

 

Section 6.4.

Withholding Taxes

 

Section 6.5.

Payments and Allocations

 

 

 


 

Article VII

Conditions Precedent

 

 

Section 7.1.

Conditions to Closing

Section 7.2.

Conditions to Each Purchase

 

 

Article VIII

The Agent

 

 

Section 8.1.

Appointment and Authorization

Section 8.2.

Delegation of Duties

Section 8.3.

Exculpatory Provisions

Section 8.4.

Reliance by Agent

Section 8.5.

Assumed Payments

Section 8.6.

Notice of Termination Events

Section 8.7.

Non-Reliance on Agent and Other Purchasers

Section 8.8.

Agent and Affiliates

Section 8.9.

Indemnification

Section 8.10.

Successor Agent

 

 

Article IX

Miscellaneous

 

 

Section 9.1.

Termination

Section 9.2.

Notices

Section 9.3.

Payments and Computations

Section 9.4.

Sharing of Recoveries

Section 9.5.

Right of Setoff

Section 9.6.

Amendments

Section 9.7.

Waivers

Section 9.8.

Successors and Assigns; Participations; Assignments

Section 9.9.

Intended Tax Characterization

Section 9.10.

Confidentiality

Section 9.11.

Agreement Not to Petition

Section 9.12.

Excess Funds

Section 9.13.

No Recourse

Section 9.14.

Headings; Counterparts

Section 9.15.

Cumulative Rights and Severability

Section 9.16.

Governing Law; Submission to Jurisdiction

Section 9.17.

Waiver of Trial by Jury

Section 9.18.

Entire Agreement

Section 9.19.

Appointment for Service of Process

Section 9.20.

Payments in Relevant Currency

 

 

 


 

schedules

Description

 

 

Schedule I

Definitions

Schedule II

Committed Purchasers and Commitments of Committed Purchasers

 

 

Exhibits

Description

 

 

Exhibit A

Form of Incremental Purchase Request

Exhibit B

Form of Notification of Assignment to Amsterdam from the Committed Purchasers

Exhibit C

Form of Periodic Report

Exhibit D

Addresses and Names of Seller and Originators

Exhibit E

Lock-Boxes and Lock-Box Banks

Exhibit F

Form of Lock-Box Letter

Exhibit G

Compliance Certificate

Exhibit H

Credit and Collection Policy

Exhibit I

Exchange Rates

Exhibit J

Bankrupt Obligors

 


Receivables Sale Agreement

 

Receivables Sale Agreement, dated as of September 28, 2001, among Albany
International Receivables Corporation, a Cayman Islands company, as Seller (the
“Seller”), Albany International Corp., a Delaware corporation, as initial
Collection Agent (the “Initial Collection Agent,” and, together with any
successor thereto, the “Collection Agent”), ABN AMRO Bank N.V., as agent for the
Purchasers (the “Agent”), the committed purchasers party hereto (the “Committed
Purchasers”) and Amsterdam Funding Corporation (“Amsterdam”).  Certain
capitalized terms used herein, and certain rules of construction, are defined in
Schedule I.  The Committed Purchasers and the Commitments of the Committed
Purchasers are listed on Schedule II.

 

The parties hereto agree as follows:

 

Article I

 

Purchases from Seller and Settlements

 

Section 1.1.           Sales.

 

(a)           The Sold Interest.  Subject to the terms and conditions hereof,
the Seller may, from time to time before the Liquidity Termination Date, sell to
Amsterdam or, only if Amsterdam declines to make the applicable purchase,
ratably to the Committed Purchasers (who hereby agree, subject to the terms and
conditions hereof, in such event to make such purchase) an undivided percentage
ownership interest in the Receivables, the Related Security and all related
Collections.  Any such purchase (a “Purchase”) shall be made by each relevant
Purchaser remitting funds to the Seller, through the Agent, pursuant to
Section 1.1(c) or by the Collection Agent remitting Collections to the Seller
pursuant to Section 1.1(d).  The aggregate percentage ownership interest so
acquired by a Purchaser in the Receivables, the Related Security and related
Collections (its “Purchase Interest”) shall equal at any time the sum of the
following percentages:

 

I

 

+

 

PRP

ER

 

 

 

 

 

where:

 

I               =          the outstanding Investment of such Purchaser at such
time;

 

ER           =          the Eligible Receivables Balance at such time; and

 

PRP         =          the Purchaser Reserve Percentage at such time.

 

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Eligible Receivables Balance changes.  During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant at the percentage in
effect as of the day immediately preceding the commencement of the relevant
Liquidation Period, except for redeterminations to reflect Investment acquired
from or transferred to another Purchaser under the Transfer Agreement.  The sum
of all Purchasers’ Purchase Interests at any time is referred to herein as the
“Sold Interest”, which at any time is the aggregate percentage ownership
interest then held by the Purchasers in the Receivables, the Related Security
and Collections.

 


(b)           Amsterdam Purchase Option and Other Purchasers’ Commitments. 
Subject to Section 1.1(d) concerning Reinvestment Purchases, at no time will
Amsterdam have any obligation to make a Purchase.  Each purchaser listed on
Schedule II hereto (together, the “Committed Purchasers” and each, a “Committed
Purchaser”) severally hereby agrees, subject to Section 7.2 and the other terms
and conditions hereof (including, in the case of an Incremental Purchase (as
defined below), that Amsterdam has refused to make a requested Purchase), to
make Purchases before the Liquidity Termination Date, based on its Ratable Share
of each Purchase, to the extent its Investment would not thereby exceed its
Commitment, the Aggregate Investment would not thereby exceed the Purchase
Limit, and the Matured Aggregate Investment would not thereby exceed the
Aggregate Commitments.  Each Purchaser’s first Purchase and each additional
Purchase by such Purchaser not made from Collections pursuant to Section 1.1(d)
is referred to herein as an “Incremental Purchase.”  Each Purchase made by a
Purchaser with the proceeds of Collections in which it has a Purchase Interest,
which does not increase the outstanding Investment of such Purchaser, is
referred to herein as a “Reinvestment Purchase.”

 

(c)           Incremental Purchases.  In order to request an Incremental
Purchase from a Purchaser, the Seller must provide to the Agent an irrevocable
written request substantially in the form of Exhibit A, by (i) 10:00 a.m.
(Chicago time) two Business Days before the requested date (the “Purchase Date”)
of such Purchase, in the case of each Purchase by Amsterdam, (ii) 10:00 a.m.
(Chicago time) three Business Days before the Purchase Date in the case of each
Purchase by the Committed Purchasers that is to accrue Discount at the
Eurodollar Rate and (iii) 10:00 a.m. (Chicago time) on the Purchase Date in the
case of each Purchase by the Committed Purchasers that is to accrue Discount at
the Prime Rate, or, in each of the foregoing cases, such later time or day as
Amsterdam shall agree.  Each such notice shall specify the requested Purchase
Date (which must be a Business Day) and the requested amount (the “Purchase
Amount”) of such Purchase, which must be in a minimum amount of $500,000 (or, if
less, an amount equal to the Maximum Incremental Purchase Amount).  An
Incremental Purchase may only be requested from Amsterdam unless Amsterdam, in
its sole discretion, determines not to make such Incremental Purchase, in which
case the Seller may request such Incremental Purchase from the Committed
Purchasers.  The Agent shall promptly notify the contents of any such request to
each Purchaser from which the Purchase is requested.  If Amsterdam determines,
in its sole discretion, to make all or any portion of the requested Purchase,
Amsterdam shall transfer to the Agent’s Account the Purchase Amount (or portion
thereof) on the requested Purchase Date.  If Amsterdam determines, in its sole
discretion, not to make all or any portion of a requested Purchase and the
Seller requests the Incremental Purchase from the Committed Purchasers subject
to Section 7.2 and the other terms and conditions hereof, each Committed
Purchaser shall transfer its Ratable Share of that portion of the requested
Purchase Amount not funded by Amsterdam into the Agent’s Account by no later
than 12:00 noon (Chicago time) on the Purchase Date (which, in the case of a
Purchase that is to accrue Discount at the Eurodollar Rate, in no event will be
earlier than three Business Days after such request is made to the Committed
Purchasers).  The Agent shall transfer to the Seller Account the proceeds of any
Incremental Purchase delivered into the Agent’s Account.

 


(d)           Reinvestment Purchases.  Unless Amsterdam has provided to the
Agent, the Seller, and the Collection Agent a notice (which notice has not been
revoked by Amsterdam) that it no longer wishes to make Reinvestment Purchases
(in which case Amsterdam’s Reinvestment Purchases, but not those of the
Committed Purchasers, shall cease), on each day before the Liquidity Termination
Date that any Collections are received by the Collection Agent and no Interim
Liquidation is in effect, a Purchaser’s Purchase Interest in such Collections
shall automatically be used to make a Reinvestment Purchase by such Purchaser. 
Amsterdam may revoke any notice provided under the first sentence of this
Section 1.1(d) by notifying the Agent, the Seller, and the Collection Agent that
it will make Reinvestment Purchases.

 

Section 1.2.           Interim Liquidations.  (a) Optional.  The Seller may at
any time direct that Reinvestment Purchases cease and that an Interim
Liquidation commence for all Purchasers by giving the Agent and the Collection
Agent at least three Business Days’ prior written notice specifying the date on
which the Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease (identified as a specific date prior to the Liquidity
Termination Date or as when the Aggregate Investment is reduced to a specified
amount).  If the Seller does not so specify the date on which an Interim
Liquidation shall cease, it may cause such Interim Liquidation to cease at any
time before the Liquidity Termination Date, subject to Section 1.2(b) below, by
giving the Agent and the Collection Agent at least three Business Days' prior
written notice before the date on which it desires such Interim Liquidation to
cease.

 

(b)           Mandatory.  If at any time before the Liquidity Termination Date
any condition in Section 7.2 is not fulfilled, Reinvestment Purchases shall
cease and an Interim Liquidation shall commence, which shall cease only upon the
Seller confirming to the Agent that the conditions in Section 7.2 are fulfilled.

 

Section 1.3.           Selection of Discount Rates and Tranche Periods.
(a) Amsterdam.  Amsterdam's Investment will accrue Funding Charges for each day
on which it is outstanding.  On each Settlement Date the Seller shall pay to the
Agent (for the benefit of Amsterdam) an aggregate amount equal to all accrued
and unpaid Funding Charges in respect of such Investment for the immediately
preceding Discount Period. The Agent shall allocate the Investment of Amsterdam
to Tranche Periods in its sole discretion.

 

(b)           Committed Purchasers.  All Investment of the Committed Purchasers
shall be allocated to one or more Tranches reflecting the Discount Rates at
which such Investment accrues Discount and the Tranche Periods for which such
Discount Rates apply.  In each request for an Incremental Purchase from the
Committed Purchasers and three Business Days before the expiration of any
Tranche Period applicable to any Committed Purchaser’s Investment, the Seller
may direct (subject to Section 1.3(c)) the Tranche Period(s) to be applicable to
such Investment and the Discount Rate(s) applicable thereto.  All Investment of
the Committed Purchasers may accrue Discount at either the Eurodollar Rate or
the Prime Rate, in all cases as established for each Tranche Period applicable
to such Investment.  Any Investment of the Committed Purchasers not allocated to
a Tranche Period shall be a Prime Tranche.  During the pendency of a Termination
Event, the Agent may reallocate any outstanding Investment of the Committed
Purchasers to a Prime Tranche.  All Discount accrued on the Investment of the
Committed Purchasers during a Tranche Period shall be payable by the Seller on
the last day of such Tranche Period or, for a Eurodollar Tranche with a Tranche
Period of more than three months, three months after the commencement, and on
the last day, of such Tranche Period.  If, by the time required by this
Section 1.3(b), the Seller fails to select a Discount Rate or Tranche Period for
any Investment of the Committed Purchasers, such amount of Investment shall
automatically accrue Discount at the Prime Rate for a three Business Day Tranche
Period.  Any Investment purchased from Amsterdam pursuant to the Transfer
Agreement shall accrue interest at the Prime Rate and have an initial Tranche
Period of three Business Days.

 


(c)           If the Agent or any Committed Purchaser reasonably determines (i)
that maintenance of any Eurodollar Tranche would violate any applicable law or
regulation, (ii) that deposits of a type and maturity appropriate to match fund
any of such Purchaser’s Eurodollar Tranches are not available or (iii) that the
maintenance of any Eurodollar Tranche will not adequately and fairly reflect the
cost of such Purchaser of funding Eurodollar Tranches, then the Agent, upon the
direction of such Purchaser, shall suspend the availability of future Eurodollar
Tranches until such time as the Agent or applicable Committed Purchaser provides
notice that the circumstances giving rise to such suspension no longer exist,
and, if required by any applicable law or regulation, terminate any outstanding,
Eurodollar Tranche so affected.  All Investment allocated to any such terminated
Eurodollar Tranche shall be reallocated to a Prime Tranche.

 

Section 1.4.           Fees and Other Costs and Expenses.  (a) The Seller shall
pay to the Agent (i) for the ratable benefit of the Committed Purchasers, such
amounts as agreed to with the Committed Purchasers and the Agent in the Fee
Letter.

 

(b)           If (i) the amount of Amsterdam’s Investment is reduced (other than
as a result of a Put) on any date other than the last day of a CP Tranche,
(ii) the amount of Investment allocated to any LIBOR Tranche is reduced on any
day other than the last day of its Tranche Period or (iii) if a requested
Incremental Purchase at the Eurodollar Rate does not take place on its scheduled
Purchase Date (other than due to acts or omissions of the applicable Purchaser
or Agent), the Seller shall pay the Early Payment Fee to each Purchaser that had
its Investment so reduced or scheduled Purchase not made.

 

(c)           Investment, Discount and Funding Charges shall not be recourse
obligations of the Seller and shall be payable solely from Collections and from
amounts payable under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid
under Section 6.1 indemnify against reductions in or non–payment of
Receivables).  The Seller shall pay, as a full recourse obligation, all other
amounts payable hereunder.

 

Section 1.5.           Maintenance of Sold Interest; Deemed Collection.  (a)
General.  If at any time before the Liquidity Termination Date the Eligible
Receivables Balance is less than the sum of the Aggregate Investment (or, if a
Termination Event exists, the Matured Aggregate Investment) plus the Aggregate
Reserve, the Seller shall pay to the Agent an amount equal to such deficiency
for application to reduce the Investments of the Purchasers ratably in
accordance with the principal amount of their respective Investments, applied
first to Prime Tranches and second to the other Tranches with the shortest
remaining maturities unless otherwise specified by the Seller.  Any amount so
applied to reduce Amsterdam’s Investment shall be deposited in the Special
Transaction Subaccount.

 

(b)           Deemed Collections.  If on any day the Outstanding Balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other reason not arising
from the financial inability of the Obligor to pay undisputed indebtedness, the
Seller shall be deemed to have received on such day a Collection on such
Receivable in the amount of such reduction or cancellation.  If on any day any
representation, warranty, covenant or other agreement of the Seller related to a
Receivable set forth in Section 4.1(e) or 4.1(k) hereof is not true or is not
satisfied, the Seller shall be deemed to have received on such day a Collection
in the amount of the Outstanding Balance of such Receivable.  All such
Collections deemed received by the Seller under this Section 1.5(b) shall be
remitted by the Seller to the Collection Agent in accordance with
Section 5.1(i).

 

(c)           Adjustment to Sold Interest.  At any time before the Liquidity
Termination Date that the Seller is deemed to have received any Collection under
Section 1.5(b) (“Deemed Collections”) that derives from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent that the Sold Interest should be
recalculated by decreasing the Eligible Receivables Balance by the amount of
such Deemed Collections, so long as such adjustment does not cause the Sold
Interest to exceed 100%.

 


(d)           Payment Assumption.  Unless an Obligor otherwise specifies or
another application is required by contract or law, any payment received by the
Seller from any Obligor shall be applied as a Collection of Receivables of such
Obligor (starting with the oldest such Receivable) and remitted to the
Collection Agent as such.

 

Section 1.6.           Reduction in Commitments.  The Seller may, upon at least
five Business Days’ notice to the Agent, reduce the Aggregate Commitment in
increments of $1,000,000, so long as the Aggregate Commitment as so reduced is
no less than the Matured Aggregate Investment.  Each such reduction in the
Aggregate Commitment shall reduce the Commitment of each Committed Purchaser in
accordance with its Ratable Share and shall reduce the Purchase Limit so that
the Aggregate Commitment remains at least 102% of the Purchase Limit and the
Purchase Limit is no less than the outstanding Aggregate Investment.

 

Section 1.7.           Optional Repurchases.  At any time that the Aggregate
Investment is less than 10% of the Aggregate Commitment in effect on the date
hereof, the Seller may, upon at least five Business Days’ notice to the Agent,
repurchase the entire Sold Interest from the Purchasers at a price equal to the
outstanding Matured Aggregate Investment and all other amounts then owed
hereunder.  No Early Payment Fee shall be payable in connection with a
repurchase made in accordance with the terms of this Section.

 

Section 1.8.           Security Interest.  (a) The Seller hereby grants to the
Agent, for its own benefit and for the ratable benefit of the Purchasers, a
security interest in all Receivables, Related Security, Collections and Lock-Box
Accounts to secure the payment of all amounts other than Investment owing
hereunder and (to the extent of the Sold Interest) to secure the repayment of
all Investment.  The Seller and Collection Agent shall hold in trust for the
benefit of the Persons entitled thereto any Collections received pending their
application pursuant to Section 1.1(c), Section 2.3 or Article III hereof. 
After the occurrence of a Termination Event, the Seller and Collection Agent
shall not, without the prior written consent of the Instructing Group,
distribute any Collections to any Person other than the Agent and the Purchasers
(and to the Collection Agent, in payment of the Collection Agent Fee to the
extent permitted hereto) (whether as payment on a Note or otherwise) until all
amounts owed under the Transaction Documents the Agent and the Purchasers shall
have been indefeasibly paid in full.

 

(b)           The Seller hereby assigns and otherwise transfers to the Agent
(for the benefit of the Agent, each Purchaser and any other Person to whom any
amount is owed hereunder), all of the Seller’s right, title and interest in, to
and under the Purchase Agreement and the Limited Guaranty as security for
fulfillment of Seller’s obligations under the Transaction Documents.  The Seller
shall execute, file and record all financing statements, continuation statements
and other documents required to perfect or protect such assignment.  This
assignment includes (a) all monies due and to become due to the Seller from the
Originators or the Parent under or in connection with the Purchase Agreement and
the Limited Guaranty (including fees, expenses, costs, indemnities and damages
for the breach of any obligation or representation related to such agreement)
and (b) all rights, remedies, powers, privileges and claims of the Seller
against the Originators or the Parent under or in connection with the Purchase
Agreement and the Limited Guaranty.  All provisions of the Purchase Agreement
and the Limited Guaranty shall inure to the benefit of, and may be relied upon
by, the Agent, each Purchaser and each such other Person.  At any time that a
Termination Event has occurred and is continuing, the Agent shall have the sole
right to enforce the Seller’s rights and remedies under the Purchase Agreement
and the Limited Guaranty to the same extent as the Seller could absent this
assignment, but without any obligation on the part of the Agent, any Purchaser
or any other such Person to perform any of the obligations of the Seller under
the Purchase Agreement (or the promissory note executed thereunder) or the
Limited Guaranty.  All amounts distributed to the Seller under the Purchase
Agreement from Receivables sold to the Seller thereunder shall constitute
Collections hereunder and shall be applied in accordance herewith.

 


(c)           This agreement shall be a security agreement for purposes of the
UCC.  Upon the occurrence of a Termination Event, the Agent shall have all
rights and remedies provided under the UCC as in effect in all applicable
jurisdictions.

 

Article II

 

Sales to and from Amsterdam; Allocations

 

Section 2.1.           Required Purchases from Amsterdam. (a) Amsterdam may, at
any time, and on the earlier of the Amsterdam Termination Date and ten Business
Days following the Agent and Amsterdam learning of a continuing Termination
Event, Amsterdam shall, sell to the Committed Purchasers pursuant to the
Transfer Agreement any percentage designated by Amsterdam of Amsterdam’s
Investment and its related Amsterdam Settlement (each, a “Put”).

 

(b)           Any portion of Amsterdam’s Investment and related Amsterdam
Settlement purchased by a Committed Purchaser shall be considered part of such
Purchaser’s Investment and related Amsterdam Settlement from the date of the
relevant Put.  Immediately upon any purchase by the Committed Purchasers of any
portion of Amsterdam’s Investment on or after the occurrence of a Termination
Event, the Seller shall pay to the Agent (for the ratable benefit of such
Purchasers) an amount equal to the sum of (i) the Assigned Amsterdam Settlement
and (ii) all unpaid Discount owed to Amsterdam (whether or not then due) to the
end of each applicable Tranche Period to which any Investment being Put has been
allocated, (iii) all accrued but unpaid fees (whether or not then due) payable
to Amsterdam in connection herewith at the time of such purchase and (iv) all
accrued and unpaid costs, expenses and indemnities due to Amsterdam from the
Seller in connection herewith.

 

(c)           The proceeds from each Put received by Amsterdam (other than
amounts described in clauses (iii) and (iv) of the last sentence of
Section 2.1(b)), shall be transferred into the Special Transaction Subaccount
and used solely to pay that portion of the outstanding commercial paper of
Amsterdam issued to fund or maintain the Investment of Amsterdam so
transferred.  Until used to pay commercial paper, all proceeds of any Put
pursuant to this Section shall be invested in Permitted Investments.  All
earnings on such Permitted Investments shall be promptly remitted to the
Committed Purchasers (ratably, in accordance with their Commitments) unless the
Seller shall have paid the amounts described in the second sentence of
Section 2.1(b), in which case such amounts shall be remitted to the Seller.

 

Section 2.2.           Purchases by Amsterdam.  Amsterdam may at any time
deliver to the Agent and each Committed Purchaser a notification of assignment
in substantially the form of Exhibit B.  If Amsterdam delivers such notice, each
Committed Purchaser shall sell to Amsterdam and Amsterdam shall purchase in full
from each Committed Purchaser, the Investment of the Committed Purchasers on the
last day of the relevant Tranche Periods, at a purchase price equal to such
Investment plus accrued and unpaid Discount thereon. Any sale from any Committed
Purchaser to Amsterdam pursuant to this Section 2.2 shall be without recourse,
representation or warranty except for the representation and warranty that the
Investment sold by such Committed Purchaser is free and clear of any Adverse
Claim created or granted by such Committed Purchaser and that such Purchaser has
not suffered a Bankruptcy Event.

 


Section 2.3.           Allocations and Distributions.

 

(a)           Amsterdam Termination and Non-Reinvestment Periods.  Before the
Liquidity Termination Date (unless an Interim Liquidation is in effect), on each
day during a period that Amsterdam has an outstanding Investment and is not
making Reinvestment Purchases (as established under Section 1.1(d)) and at all
times on and after the Amsterdam Termination Date, the Collection Agent
(i) shall set aside and hold in trust solely for the benefit of Amsterdam (or
deliver to the Agent, if so instructed pursuant to Section 3.2(a)) Amsterdam’s
Purchase Interest in all Collections received on such day and (ii) shall
distribute on the last day of each CP Tranche Period to the Agent (for the
benefit of Amsterdam) the amounts so set aside up to the amount of Amsterdam’s
Investment allocated to such Tranche Period and, to the extent not already paid
in full, all Discount thereon and all other amounts then due from the Seller in
connection with such Investment and Tranche Period.  If any part of the Sold
Interest in any Collections is applied to pay any amounts that are recourse
obligations of the Seller pursuant to Section 1.4(c) and after giving effect to
such application the Sold Interest is greater than 100%, the Seller shall pay,
as a recourse obligation for distribution as part of the Sold Interest in
Collections, to the Collection Agent the amount so applied to the extent
necessary so that after giving effect to such payment the Sold Interest is no
greater than 100%.

 

(b)           Liquidity Termination Date and Interim Liquidations.  On each day
during any Interim Liquidation and on each day on and after the Liquidity
Termination Date, the Collection Agent shall set aside and hold in trust solely
for the account of the Agent, for the benefit of the Agent and the Purchasers,
(or deliver to the Agent, if so instructed pursuant to Section 3.2(a)) the Sold
Interest in all Collections received on such day and such Collections shall be
allocated as follows:

 

(i)            first, to the Purchasers (ratably, based on the Matured Value of
their respective Investments) until all Investment of, Funding Charges with
respect to Amsterdam and Discount with respect to the Committed Purchasers, as
applicable, due but not already paid to, Amsterdam and the Committed Purchasers
have been paid in full;

 

(ii)           second, to the Purchasers until all other amounts owed to the
Purchasers have been paid in full;

 

(iii)          third, to the Agent until all amounts owed to the Agent have been
paid in full;

 

(iv)          fourth, to any other Person (other than the Seller, the Collection
Agent or an Originator) to whom any amounts are owed under the Transaction
Documents until all such amounts have been paid in full; and

 

(v)           fifth, to the Collection Agent until all amounts owed to the
Collection Agent under the Agreement have been paid in full; and

 

(vi)          sixth, to the Seller.

 

On the last day of each Tranche Period (unless otherwise instructed by the Agent
pursuant to Section 3.2(a)), the Collection Agent shall deposit into the Agent’s
Account, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with the priorities in clauses (i)-(ii) above.  No distributions
shall be made to pay amounts under clauses (iii) - (vi) until sufficient
Collections have been set aside to pay all amounts described in clauses (i) and
(ii) that may become payable for all outstanding Tranche Periods.  All
distributions by the Agent shall be made ratably within each priority level in
accordance with the respective amounts then due each Person included in such
level unless otherwise agreed by the Agent and all Purchasers.  If any part of
the Sold Interest in any Collections is applied to pay any amounts payable
hereunder that are recourse obligations of the Seller pursuant to Section 1.4(c)
and after giving effect to such application the Sold Interest is greater than
100%, the Seller shall pay, as a recourse obligation for distribution in respect
of each applicable Purchaser's Investment as part of the Sold Interest in
Collections, to the Collection Agent the amount so applied to the extent
necessary so that after giving effect to such payment the Sold Interest is no
greater than 100%.

 


Article III

 

Administration and Collections

 

Section 3.1.           Appointment of Collection Agent.  (a) The servicing,
administering and collecting of the Receivables shall be conducted exclusively
by a Person (the “Collection Agent”) designated to so act on behalf of the
Purchasers under this Article III.  As the Initial Collection Agent, the Parent
is hereby designated as, and agrees to perform the duties and obligations of,
the Collection Agent.  The Initial Collection Agent acknowledges that the Agent
and each Purchaser have relied on the Initial Collection Agent’s agreement to
act as Collection Agent (and the agreement of any of the sub-collection agents
to so act) in making the decision to execute and deliver this Agreement and
agrees that it will not voluntarily resign as Collection Agent nor permit any
sub-collection agent to voluntarily resign as a sub-collection agent.  At any
time after (and only after) the occurrence of a Collection Agent Replacement
Event, the Agent may designate a new Collection Agent to succeed the Parent (or
any successor Collection Agent).  Any replacement Collection Agent may not be a
direct or indirect competitor of any Seller Entity and shall agree to be bound
by a confidentiality agreement substantively identical to that set forth in
Section 9.10.

 

(b)           The Initial Collection Agentmay delegate its duties and
obligations as Collection Agent to anAffiliate of the Initial Collection Agent
(acting as a sub-collection agent).  Notwithstanding such delegation, the
Initial Collection Agent shall remain primarily liable for the performance of
the duties and obligations so delegated, and the Agent and each Purchaser shall
have the right to look solely to the Initial Collection Agentfor such
performance.  The Agent may at any time after (and only after) the occurrence of
a Collection Agent Replacement Event remove or replace any sub-collection agent.

 

(c)           If replaced as provided herein, the Collection Agent agrees it
will terminate, and will cause each existing sub-collection agent to terminate,
its collection activities in a manner reasonably requested by the Agent to
facilitate the transition to a new Collection Agent.  The Collection Agent shall
reasonably cooperate with and assist any new Collection Agent (including
providing reasonable access to, and transferring, all Records and allowing (to
the extent permitted by applicable law and contract) the new Collection Agent to
use all licenses, hardware or software necessary or desirable to collect the
Receivables).  The Initial Collection Agentirrevocably agrees reasonably to act
(if requested to do so) as the data-processing agent for any new Collection
Agent in substantially the same manner as the Initial Collection Agent conducted
such data-processing functions while it acted as the Collection Agent.

 


Section 3.2.           Duties of Collection Agent.  (a) The Collection Agent
shall take, or cause to be taken, all action necessary or advisable to collect
each Receivable in accordance (in all material respects) with this Agreement,
the Credit and Collection Policy and all applicable laws, rules and regulations
using the skill and attention the Collection Agent exercises in collecting other
receivables or obligations owed solely to it.  The Collection Agent shall, in
accordance herewith, separately account for all Collections to which a Purchaser
is entitled and pay from such Collections all Funding Charges and Discount when
due.  If so instructed by the Agent, after the occurrence of a Collection Agent
Replacement Event, the Collection Agent shall transfer to the Agent the amount
of Collections to which the Agent and the Purchasers are entitled by the
Business Day following receipt.  Each party hereto exclusively hereby appoints
the Collection Agent to enforce such Person’s rights and interests in the
Receivables, but (notwithstanding any other provision in any Transaction
Document) the Agent shall at all times after the occurrence of a Collection
Agent Replacement Event have the sole right to direct the Collection Agent to
commence or settle any legal action to enforce collection of any Receivable.

 

(b)           If no Termination Event exists and the Collection Agent determines
that such action is appropriate, the Collection Agent may, in accordance with
the Credit and Collection Policy, extend the maturity of any Receivable (but no
such extension shall be for a period of more than thirty days) or adjust the
Outstanding Balance of any Receivable in respect of any defective or rejected
goods, any goods not timely delivered, or any good which do not meet design or
performance specifications.  Any such extension or adjustment shall not alter
the status of a Receivable as a Defaulted Receivable or Delinquent Receivable or
limit any rights of the Agent or the Purchasers hereunder.  If a Termination
Event exists, the Collection Agent may make such extensions or adjustments only
with the prior consent of the Instructing Group.

 

(c)           The Collection Agent shall turn over to the Seller (i) any
percentage of Collections in excess of the Sold Interest, less all reasonable
costs and expenses of the Collection Agent for servicing, collecting and
administering the Receivables and (ii) subject to Section 1.5(d), the
collections and records for any indebtedness owed to the Seller that is not a
Receivable.  The Collection Agent shall have no obligation to remit any such
funds or records to the Seller until the Collection Agent receives evidence
(reasonably satisfactory to the Agent) that the Seller is entitled to such
items.  The Collection Agent has no obligations concerning indebtedness that is
not a Receivable other than to deliver the collections and records for such
indebtedness to the Seller when required by this Section 3.2(c).

 

(d)           The Collection Agent shall take all actions necessary to maintain
the perfection and priority of the security interest of the Agent in the
Receivables.

 


(e)           Any replacement Collection Agent may not be a direct or indirect
competitor of any Seller Entity and shall agree to be bound by a confidentiality
agreement substantively identical to that set forth in Section 9.10.

 

Section 3.3.           Reports.  On or before the twentieth day of each month,
and, after the occurrence of a Termination Event, at such other times covering
such other periods as is requested by the Agent or the Instructing Group, the
Collection Agent shall deliver to the Agent a report reflecting information as
of the close of business of the Collection Agent for the immediately preceding
Settlement Period or such other preceding period as is requested (each a
“Periodic Report”), containing the information described on Exhibit C (with such
modifications or additional information as reasonably requested by the Agent or
the Instructing Group).

 

Section 3.4.           Lock-Box Arrangements.  The Agent is hereby authorized to
give notice at any time after the occurrence of a Collection Agent Replacement
Event to any or all Lock-Box Banks that the Agent is exercising its rights under
the Lock-Box Letters and to take all actions permitted under the Lock-Box
Letters.  The Seller agrees to take any action reasonably requested by the Agent
to facilitate the foregoing.  After the Agent takes any such action under the
Lock-Box Letters, the Seller shall immediately deliver to the Agent any
Collections received by the Seller.  If the Agent takes control of any Lock-Box
Account, the Agent shall distribute Collections it receives in accordance
herewith and shall deliver to the Collection Agent, for distribution under
Section 3.2, all other amounts it receives from such Lock-Box Account.

 

Section 3.5.           Enforcement Rights.  (a) The Agent may at any time after
the occurrence of a Collection Agent Replacement Event direct the Obligors and
the Lock-Box Banks to make all payments on the Receivables directly to the Agent
or its designee.  The Agent may, and the Seller shall at the Agent’s request,
withhold the identity of the Purchasers from the Obligors and Lock-Box Banks. 
Upon the Agent’s request after the occurrence of a Collection Agent Replacement
Event, the Seller (at the Seller’s expense) shall (i) give notice to each
Obligor of the Agent’s ownership of the Sold Interest and direct that payments
on Receivables be made directly to the Agent or its designee, (ii) assemble for
the Agent all Records and collateral security for the Receivables and the
Related Security and transfer to the Agent (or its designee), or (to the extent
permitted by applicable law and contract) license to the Agent (or its designee)
the use of, all software useful to collect the Receivables and (iii) segregate
in a manner acceptable to the Agent all Collections the Seller receives and,
promptly upon receipt, remit such Collections in the form received, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.

 

(b)           Prior to the occurrence of a Termination Event, neither the Agent
nor any Purchaser will contact or communicate with any Obligor without the prior
written consent of the Seller.  After the occurrence of a Collection Agent
Replacement Event, the Seller hereby irrevocably appoints the Agent as its
attorney-in-fact coupled with an interest, with full power of substitution and
with full authority in the place of the Seller, to take any and all steps deemed
desirable by the Agent, in the name and on behalf of the Seller to (i) collect
any amounts due under any Receivable, including endorsing the name of the Seller
on checks and other instruments representing Collections and enforcing such
Receivables and the Related Security, and (ii) exercise any and all of the
Seller’s rights and remedies under the Purchase Agreement.  The Agent’s powers
under this Section 3.5(b) shall not subject the Agent to any liability if any
action taken by it proves to be inadequate or invalid, nor shall such powers
confer any obligation whatsoever upon the Agent.

 

(c)           Neither the Agent nor any Purchaser shall have any obligation to
take or consent to any action to realize upon any Receivable or Related Security
or to enforce any rights or remedies related thereto.  To the extent that the
Agent and the Purchasers elect not to enforce any rights they may have been
granted by the Seller with respect to the Receivables and the Related Security,
the Seller may exercise such rights in accordance with the terms hereof.

 


Section 3.6.           Collection Agent Fee.  On or before the twentieth day of
each calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
“Collection Agent Fee”) equal to (a) at all times an Affiliate of the Seller is
the Collection Agent, such consideration as is acceptable to it, so long as such
consideration is upon fair and reasonable terms no less favorable to the Seller
than could be obtained in a comparable arm's–length transaction with a Person
other than a Seller Entity, the receipt and sufficiency of which is hereby
acknowledged, and (b) at all times any other Person is the Collection Agent, a
reasonable amount agreed upon by the Agent and the new Collection Agent on an
arm’s–length basis reflecting rates and terms prevailing in the market at such
time.  The Collection Agent may apply to payment of the Collection Agent Fee
only the portion of the Collections in excess of Collections that fund
Reinvestment Purchases and that pay Funding Charges and Discount.  The Agent
may, with the consent of the Instructing Group, pay the Collection Agent Fee to
the Collection Agent from the Sold Interest in Collections.  The Seller shall be
obligated to reimburse any such payment.

 

Section 3.7.           Responsibilities of the Seller.  The Seller shall, or
shall cause the Originators to, pay when due all Taxes payable in connection
with the Receivables and the Related Security or their creation or satisfaction
other than Taxes for which the Seller is not obligated to indemnify the Agent
and the Purchasers pursuant to Section 6.1.  The Seller shall, and shall cause
the Originators to, perform all of its obligations under agreements related to
the Receivables and the Related Security to the same extent as if interests in
the Receivables and the Related Security had not been transferred hereunder or,
in the case of the Originators, under the Purchase Agreement.  The Agent’s or
any Purchaser’s exercise of any rights hereunder shall not relieve the Seller or
the Originators from such obligations.  Neither the Agent nor any Purchaser
shall have any obligation to perform any obligation of the Seller or of the
Originators or any other obligation or liability in connection with the
Receivables or the Related Security.

 

Section 3.8.           Actions by Seller.  The Seller shall defend and indemnify
the Agent and each Purchaser against all costs, expenses, claims and liabilities
for any action taken by the Seller, the Originators or any other Affiliate of
the Seller or of the Originators (whether acting as Collection Agent or
otherwise) related to any Receivable and the Related Security, or arising out of
any alleged failure of compliance of any Receivable or the Related Security with
the provisions of any law or regulation, except to the extent such costs,
expenses, claims and liabilities are attributable to the gross negligence or
willful misconduct of the Person seeking their recovery.  If any goods related
to a Receivable are repossessed, the Seller agrees to resell, or to have the
Originators or another Affiliate resell, such goods in a commercially reasonable
manner for the account of the Agent and remit, or have remitted, to the Agent
the Purchasers’ share in the gross sale proceeds thereof net of any
out-of-pocket expenses and any equity of redemption of the Obligor thereon.  Any
such moneys collected by the Seller or the Originators or other Affiliate of the
Seller pursuant to this Section 3.8 shall be segregated and held in trust for
the Agent and remitted to the Agent’s Account within one Business Day of receipt
as part of the Sold Interest in Collections for application as provided herein.

 


Section 3.9.           Indemnities by the Collection Agent.  Without limiting
any other rights any Person may have hereunder or under applicable law, the
Collection Agent hereby indemnifies and holds harmless the Seller, the Agent and
each Purchaser and their respective officers, directors, agents and employees
(each a “Collection Agent Indemnified Party”) from and against any and all
damages, losses, claims, liabilities, penalties, Taxes, costs and expenses
(including attorneys’ fees and court costs) (all of the foregoing collectively,
the “Collection Agent Indemnified Losses”) at any time imposed on or incurred by
any Collection Agent Indemnified Party to the extent arising out of or otherwise
relating to:

 

(i)            any representation or warranty made by the Collection Agent in
this Agreement or any Periodic Report or any other information or report
delivered by the Collection Agent pursuant hereto, which shall have been false
or incorrect in any material respect when made;

 

(ii)           the failure by the Collection Agent to comply with any applicable
law, rule or regulation related to any Receivable or the Related Security;

 

(iii)          any loss of a perfected security interest (or in the priority of
such security interest) as a result of any commingling by the Collection Agent
of funds to which the Agent or any Purchaser is entitled hereunder with any
other funds;

 

(iv)          the imposition of any Lien with respect to any Receivable, Related
Security or Lock-Box Account as a result of any action taken by the Collection
Agent under any Transaction Documents; or

 

(v)           any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement (including,
without limitation, compliance with the Credit and Collection Policy) or any
other Transaction Document to which the Collection Agent is a party;

 

whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Collection Agent Indemnified Losses to
the extent (a) a final judgment of a court of competent jurisdiction determined
that such Collection Agent Indemnified Losses resulted solely from gross
negligence or willful misconduct of the Collection Agent Indemnified Party
seeking indemnification, (b) solely due to the credit risk of the Obligor and
for which reimbursement would constitute recourse to the Collection Agent for
uncollectible Receivables, or (c) such Collection Agent Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent or any
Purchaser computed in accordance with the Intended Tax Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of the Collection Agent or limit the recourse of the Agent and each
Purchaser to the Collection Agent for any amounts otherwise specifically
provided to be paid by the Collection Agent hereunder.

 

Section 3.10.        Currency Conversion. The Collection Agent shall remit all
Collections on Receivables that are not denominated in US Dollars in US Dollars
converted at the applicable Exchange Rate. Each Exchange Rate notified by the
Collection Agent to the Agent in a Periodic Report will be determined by the
Collection Agent in good faith.

 


Article IV

 

Representations and Warranties

 

Section 4.1.           Representations and Warranties.  The Seller represents
and warrants to the Agent and each Purchaser as of the Closing Date, the date of
each Incremental Purchase, and (except for the representations and warranties
set forth in Section 4.1(g) and (h)) the date of each Reinvestment Purchase,
that:

 

(a)           Corporate Existence and Power.  Each of the Seller and each Seller
Entity is an exempted company or corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all corporate power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted, except where failure to obtain such
license, authorization, consent or approval would not have a material adverse
effect on (i) its ability to perform its obligations under, or the
enforceability of, any Transaction Document, (ii) the business or financial
condition of the Parent and its Subsidiaries, taken as a whole, (iii) the
interests of the Agent or any Purchaser under any Transaction Document or
(iv) the enforceability or collectibility of a material portion of the
Receivables.

 

(b)           Corporate Authorization and No Contravention.  The execution,
delivery and performance by each of the Seller and each Seller Entity of each
Transaction Document to which it is a party and the creation of all security
interests provided for herein and therein (i) are within its powers, (ii) have
been duly authorized by all necessary action, (iii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation, (B) its
or any other Seller Entity’s memorandum and articles of association or charter
or by-laws or (C) any agreement, order or other instrument to which it or any
other Seller Entity is a party or its property is subject and (iv) will not
result in any Adverse Claim on any Receivable other than pursuant to the
Transaction Documents, the Related Security or Collection or give cause for the
acceleration of any indebtedness of the Seller or any other Seller Entity.

 

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or any
Seller Entity of any Transaction Document to which it is a party or any
transaction contemplated thereby.

 

(d)           Binding Effect.  Each Transaction Document to which the Seller or
any Seller Entity is a party constitutes the legal, valid and binding obligation
of such Person enforceable against that Person in accordance with its terms,
except as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

 


(e)           Perfection of Ownership Interest.  The Cayman Islands is not a
jurisdiction whose law generally requires information concerning the existence
of a non-possessory security interest in the Receivables, Collections or Related
Security to be made generally available in a filing, recording or registration
system as a condition or result of the security interest’s obtaining priority
over the rights of a lien creditor with respect thereto.  Immediately preceding
its sale of Receivables to the Seller, an Originator was the owner of, had good
title to, and effectively sold, such Receivables to the Seller, free and clear
of any Adverse Claim.  The Seller owns and has good title to the Receivables
free of any Adverse Claim other than the interests of the Purchasers (through
the Agent) therein that are created hereby, and each Purchaser shall at all
times have a valid and continuing undivided percentage ownership interest, which
shall be a first priority perfected security interest for purposes of Article 9
of the applicable Uniform Commercial Code enforceable as such against creditors
of and purchasers from the Seller, in the Receivables and Collections to the
extent of its Purchase Interest then in effect.  Other than the ownership or
security interest granted to the Agent pursuant to this Agreement, the Seller
has not pledged, assigned, sold or granted a security interest in, or otherwise
conveyed, the Receivables or the Collections.  The Seller has not authorized the
filing of and is not aware of any financing statements against the Seller that
include a description of collateral covering the Receivables or the Collections
other than any financing statement relating to the security interest granted to
the Agent hereunder.  The Seller has caused or will have caused, within ten days
after the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the applicable law
in order to perfect the conveyance of Receivables by Seller hereunder.

 

(f)            Accuracy of Information.  The information furnished by the
Seller, any Seller Entity or any Affiliate of any such Person to the Agent or
any Purchaser in connection with any Transaction Document, or any transaction
contemplated thereby, taken as a whole, is true and accurate in all material
respects (and is not incomplete by omitting any information necessary to prevent
such information from being materially misleading), provided that, with respect
to projected financial information, Seller represents only that such information
was prepared in good faith, subject to any express qualifications set forth in
such projections, based upon assumptions believed to be reasonable at the time.

 

(g)           No Actions, Suits.  Except for such proceedings as are described
in the Initial Collection Agent’s most recent Quarterly Report on Form 10–Q
filed with the Securities Exchange Commission,there are no actions, suits or
other proceedings (including matters relating to environmental liability)
pending or threatened against or affecting the Seller, any Seller Entity or any
Subsidiary, or any of their respective properties, that (i) have a reasonable
likelihood of an adverse outcome and, if adversely determined (individually or
in the aggregate), can reasonably be expected to have a material adverse effect
on the financial condition of the Seller or the Parent and its Subsidiaries,
taken as a whole, or on the collectibility of a material portion of the
Receivables or (ii) involve any Transaction Document or any transaction
contemplated thereby.  None of the Seller, any Seller Entity or any Subsidiary
is in default of any contractual obligation or in violation of any order, rule
or regulation of any Governmental Authority, which default or violation is
reasonably likely to have a material adverse effect upon (i) the financial
condition of the Seller, the Seller Entities and the Subsidiaries taken as a
whole or (ii) the collectibility of a material portion of the Receivables.

 

(h)           No Material Adverse Change.  Except as described in the Parent’s
Quarterly Reports on Form 10–Q for the fiscal quarters ended March 31, 2001 and
June 30, 2001, there has been no material adverse change since December 31, 2000
in the collectibility of a material portion of the Receivables or the
(i) financial condition, business, operations or prospects of the Seller or of
the Parent and its Subsidiaries, taken as a whole, or (ii) ability of the Seller
or any Seller Entity to perform its obligations under any Transaction Document.

 


(i)            Accuracy of Exhibits; Lock-Box Arrangements.  All information on
Exhibits D-F (listing offices and names of the Seller and the Originators and
where they maintain Records; the Subsidiaries; and Lock Boxes) is true and
complete in all material respects, subject to any changes permitted by, and
notified to the Agent in accordance with, Article V.  None of the Seller's or
Originators’ locations (including without limitation their respective chief
executive offices and principal places of business) has changed within the past
12 months (or such shorter period as the Seller has been in existence).  During
the past 12 months, neither the Seller nor any Originator has used any
corporate, fictitious or trade name other than a name set forth of Exhibit D. 
Exhibit D lists the federal employer identification numbers of the Seller and
the Originators.  The Seller has delivered a copy of all Lock-Box Agreements
(or, with respect to Collections on the Receivables originated by the Canadian
Originators, will deliver (or has delivered) such Lock-Box Agreements within 60
days after the date of this Agreement) to the Agent.  The Seller has not granted
any interest in any Lock-Box or Lock-Box Account to any Person other than the
Agent and, upon delivery to a Lock-Box Bank of the related Lock-Box Letter, the
Agent will have exclusive ownership and control of the Lock-Box Account at such
Lock-Box Bank.

 

(j)            Sales by the Originators.  Each sale by the Originators to the
Seller of an interest in Receivables and their Collections has been made in
accordance with the terms of the Purchase Agreement, including the payment by
the Seller to the Originators of the purchase price described in the Purchase
Agreement.  Each such sale has been made for “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and not for or on
account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by the Originators to the Seller.

 

(k)           Eligible Receivables.  Each Receivable listed on the Periodic
Report as part of the Eligible Receivables Balance was an Eligible Receivable as
of the date of such Periodic Report.

 

(l)            Location of Receivables.  The contracts relating to any
Receivable are not governed by the laws of the Cayman Islands. None of the
Receivables are located in the Cayman Islands within the meaning of Cayman
Islands law.

 

Article V

 

Covenants

 

Section 5.1.           Covenants of the Seller.  The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:

 

(a)           Financial Reporting.  The Seller will maintain a system of
accounting established and administered in accordance with GAAP and will furnish
to the Agent and each Purchaser:

 

(i)            Annual Financial Statements.  Within 90 days after each fiscal
year of (A) the Parent, a copy of Parent’s annual audited financial statements
(including a consolidated balance sheet, consolidated statement of income and
retained earnings and statement of cash flows, with related footnotes) certified
by PriceWaterhouseCoopers or other independent certified public accountants of
national standing and prepared on a consolidated basis in conformity with GAAP,
and (B) each of the Seller and the Originators (other than the Parent) the
balance sheet for such Person (and, additionally for the Seller, an annual
profit and loss statement) certified by a Designated Financial Officer thereof,
in each case prepared on a consolidated basis in conformity with GAAP as of the
close of such fiscal year for the fiscal year then ended;

 


(ii)           Quarterly Financial Statements.  Within 45 days after each
(except the last) fiscal quarter of each fiscal year of (A) the Parent, copies
of its unaudited financial statements (including at least a consolidated balance
sheet as of the close of such quarter and statements of income, retained
earnings and cash flows for the period from the beginning of the fiscal year to
the close of such quarter) certified by a Designated Financial Officer and
prepared in a manner consistent with the financial statements described in part
(A) of clause (i) of this Section 5.l(a) and (B) each of the Seller and the
Originators (other than a Parent), the quarterly balance sheet as of the end of
such quarter for such Person (and, additionally for the Seller, a profit and
loss statement) for the period from the beginning of such fiscal year to the
close of such quarter, in each case certified by a Designated Financial Officer
thereof and prepared in a manner consistent with part (B) of clause (i) of
Section 5.1(a);

 

(iii)          Officer’s Certificate.  Each time financial statements are
furnished pursuant to clause (i) or (ii) of this Section 5.1(a), a compliance
certificate (in substantially the form of Exhibit G) signed by a Designated
Financial Officer, dated the date of such financial statements;

 

(iv)          Public Reports.  Promptly upon becoming available, a copy of each
report or proxy statement filed by the Parent with the Securities Exchange
Commission or any securities exchange; and

 

(v)           Other Information.  With reasonable promptness, such other
information (including non-financial information) as may be reasonably requested
by the Agent or any Purchaser (with a copy of such request to the Agent).

 

(b)           Notices.  Promptly upon a Financial Officer (as defined in the
Credit Agreement) or other executive officer of Seller or any Seller Entity
becoming aware of any of the following the Seller will notify the Agent and
provide a description of:

 

(i)            Potential Termination Events.  The occurrence of any Potential
Termination Event;

 

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made or at any time
thereafter) in any material respect;

 

(iii)          Downgrading.  The downgrading, withdrawal or suspension of any
rating by any rating agency of any indebtedness of any Seller Entity;

 

(iv)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding reasonably likely to be material to any
Seller Entity or the collectibility or quality of a material portion of the
Receivables;

 

(v)           Judgments.  The entry of any judgment, award or decree against any
Seller Entity if the aggregate amount of all unsatisfied and unstayed judgments
then outstanding against the Seller, the Seller Entities and the Subsidiaries
exceeds $10,000,000or the entry of a judgment, award or decree against the
Seller that exceeds $10,775; or

 

(vi)          Changes in Business.  Any change in the character of any Seller
Entity’s business that is reasonably expected to impair the collectibility or
quality of any material portion of the Receivables.

 


If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.

 

(c)           Conduct of Business.  The Seller will perform all actions
necessary to remain duly incorporated, validly existing and in good standing in
its jurisdiction of incorporation and to maintain all requisite authority to
conduct its business in each jurisdiction in which it conducts business.

 

(d)           Compliance with Laws.  The Seller will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which such Person or any Receivable, any Related
Security or Collection may be subject, except to the extent non-compliance will
have a material adverse effect on (i) the collectibility of the Receivables, or
(ii) the financial condition, business or operations of Parent and its
Subsidiaries, taken as a whole.

 

(e)           Furnishing Information and Inspection of Records.  The Seller will
furnish to the Agent and the Purchasers such information concerning the
Receivables and the Related Security as the Agent or a Purchaser may reasonably
request.  The Seller will, and will cause the Originators to, permit, at any
time during regular business hours, upon reasonable advance notice, the Agent or
any Purchaser (or any representatives thereof) (i) to examine and make copies of
all Records, (ii) to visit the offices and properties of the Seller and the
Originators for the purpose of examining the Records and (iii) to discuss
matters relating hereto with any of the Seller’s or the Originators’ officers,
directors, employees or independent public accountants having knowledge of such
matters.  Once during each calendar year in connection with any proposed
extension of the Liquidity Termination Date or at any time after the occurrence
and during the continuation of a Termination Event or a Potential Termination
Event relating to a Termination Event described in clause (f) of the definition
thereof, the Agent may (at the expense of the Seller) have an independent public
accounting firm conduct an audit of the Records or make test verifications of
the Receivables and Collections (it being understood that the Agent has already
conducted such audit for calendar year 2001).

 

(f)            Keeping Records.  (i) The Seller will, and will cause the
Originators to, have and maintain (A) administrative and operating procedures
(including an ability to recreate Records if originals are destroyed),
(B) adequate facilities, personnel and equipment and (C) all Records and other
information necessary or advisable for collecting the Receivables (including
Records adequate to permit the immediate identification of each new Receivable
and all Collections of, and adjustments to, each existing Receivable).  The
Seller will give the Agent prior notice of any material change in such
administrative and operating procedures.

 

(ii)  The Seller will, (A) at all times from and after the date hereof, clearly
and conspicuously mark its computer and master data processing books and records
with a legend describing the Agent’s and the Purchasers’ interest in the
Receivables and the Collections and (B) upon the request of the Agent after a
Termination Event, so mark each contract relating to a Receivable and deliver to
the Agent all such contracts (including all multiple originals of such
contracts), with any appropriate endorsement or assignment, or segregate (from
all other receivables then owned or being serviced by the Seller) the
Receivables and all contracts relating to each Receivable and hold in trust and
safely keep such contracts so legended in separate filing cabinets or other
suitable containers at such locations as the Agent may specify.

 

(g)           Perfection.  (i) The Seller will, and will cause each Originator
to, at its expense, promptly execute and deliver all instruments and documents
and take all action necessary or reasonably requested by the Agent (including
the execution and filing of financing or continuation statements, amendments
thereto or assignments thereof) to enable the Agent to exercise and enforce all
its rights hereunder and to vest and maintain vested in the Agent a valid, first
priority perfected security interest in the Receivables, the Collections, the
Related Security, the Purchase Agreement, the Lock-Box Accounts and proceeds
thereof free and clear of any Adverse Claim (other than the Seller’s interest
therein) (and a perfected ownership interest in the Receivables and Collections
to the extent of the Sold Interest).  The Agent will be permitted to sign and
file any continuation statements, amendments thereto and assignments thereof
without the Seller’s signature.

 


(ii)  The Seller will, and will cause each Originator to, only change its name,
identity structure or relocate its jurisdiction of organization or chief
executive office or the Records following thirty (30) days advance written
notice to the Agent and the delivery to the Agent of all financing statements,
instruments and other documents (including direction letters) reasonably
requested by the Agent.

 

(iii)  Each of the Seller and each Originator (other than the Canadian
Originators) will at all times maintain its chief executive offices and each
Originator will maintain its jurisdiction of organization within a jurisdiction
in the USA in which Article 9 of the UCC is in effect.  The Canadian Originators
will maintain their jurisdictions of organization and chief executive offices in
the Province of Canada in which they are currently located.  If the Seller or
any Originator moves its chief executive office to a location that imposes
Taxes, fees or other charges to perfect the Agent’s and the Purchasers’
interests hereunder or the Seller’s interests under the Purchase Agreement, the
Seller will pay all such amounts and any other costs and expenses incurred in
order to maintain the enforceability of the Transaction Documents, the Sold
Interest and the interests of the Agent and the Purchasers in the Receivables,
the Related Security, Collections, Purchase Agreement and Lock-Box Accounts.

 

(h)           Performance of Duties.  The Seller will perform its respective
duties or obligations in accordance with the provisions of each of the
Transaction Documents.  The Seller (at its expense) will (i) fully and timely
perform in all material respects all agreements required to be observed by it in
connection with each Receivable, (ii) comply in all material respects with the
Credit and Collection Policy, and (iii) refrain from any action that may
materially impair the rights of the Agent or the Purchasers in the Receivables,
the Related Security, Collections, Purchase Agreement or Lock-Box Accounts.

 

(i)            Payments on Receivables, Accounts.  The Seller will at all times
instruct all Obligors to deliver payments on the Receivables (including Deemed
Collections) to a Lock-Box or Lock-Box Account.  The provisions of the previous
sentence shall only apply to payments on Receivables originated by the Canadian
Originators on and after the 61st day following the date of this Agreement.  If
any such payments or other Collections are received by the Seller or any
Originator, it shall hold such payments in trust for the benefit of the Agent
and the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account.  The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Letter.  The
Seller will not permit the funds of any Affiliate to be deposited into any
Lock-Box Account.  If such funds are nevertheless deposited into any Lock-Box
Account, the Seller will promptly identify and separate such funds for
segregation.  The Seller will not commingle Collections or other funds to which
the Agent or any Purchaser is entitled with any other funds.  The Seller shall
only add, and shall only permit the Originators to add, a Lock-Box Bank,
Lock-Box, or Lock-Box Account to those listed on Exhibit E if the Agent has
received notice of and has consented to such addition, a copy of any new
Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box Letter
substantially in the form of Exhibit F (with such changes as are acceptable to
the Agent) from any new Lock-Box Bank.  The Seller shall only terminate a
Lock-Box Bank or Lock-Box, or close a Lock-Box Account, upon 30 days advance
notice to the Agent.

 


(j)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein, the Seller will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any Receivable or any proceeds thereof.

 

(k)           Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 3.2(b) and then subject to Section 1.5, the Seller will not
extend, amend, rescind or cancel any Receivable.

 

(l)            Change in Business or Credit and Collection Policy.  The Seller
will not make any material change in the character of its business and will not
make any material adverse change to the Credit and Collection Policy.

 

(m)          Certain Agreements.  The Seller will not amend, modify, waive,
revoke or terminate any Transaction Document to which it is a party or Section 3
of the Seller’s memorandum of association or Section 86 or Section 95(b) of the
Seller’s Articles of Association.

 

(n)           Other Business.  The Seller will not:  (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Note, or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 

(o)           Nonconsolidation.  The Seller will operate in such a manner that
the separate corporate existence of the Seller and each Seller Entity and
Affiliate thereof would not be disregarded in the event of the bankruptcy or
insolvency of any Seller Entity and Affiliate thereof and, without limiting the
generality of the foregoing:

 

(i)            the Seller will not engage in any activity other than those
activities expressly permitted under the Seller’s organizational documents and
the Transaction Documents, nor will the Seller enter into any agreement other
than this Agreement, the other Transaction Documents to which it is a party and,
with the prior written consent of the Agent, any other agreement necessary to
carry out more effectively the provisions and purposes hereof or thereof;

 

(ii)           the Seller will maintain a business office separate from that of
each of the Seller Entities and the Affiliates thereof (which office may be
located within the physical premises of the Parent pursuant to an arms’ length
agreement);

 

(iii)          the Seller will cause the financial statements and books and
records of the Seller to reflect the separate corporate existence of the Seller;

 

(iv)          the Seller will not, except as otherwise expressly permitted
hereunder, under the other Transaction Documents and under the Seller’s
organizational documents, authorize any Seller Entity or Affiliate thereof to
(A) pay the Seller’s expenses, (B) guarantee the Seller’s obligations, or (C)
advance funds to the Seller for the payment of expenses or otherwise except that
Parent may make contributions to the capital of Seller; and

 


(v)           the Seller will not act as agent for any Seller Entity or
Affiliate, but instead will present itself to the public as a corporation
separate from each such Person and independently engaged in the business of
purchasing and financing Receivables.

 

(p)           Mergers, Consolidations and Acquisitions.  The Seller will not
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other Person (whether directly by purchase, lease or other
acquisition of all or substantially all of the assets of such Person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other Person) other than the acquisition of the
Receivables and Related Security pursuant to the Purchase Agreement.

 

Article VI

 

Indemnification

 

Section 6.1.           Indemnities by the Seller.  Without limiting any other
rights any Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent and each
Purchaser and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including attorneys’ fees and
court costs) (all of the foregoing collectively, the “Indemnified Losses”) at
any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or any action taken or omitted by any of the Indemnified Parties
(including any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b)), whether arising by reason of the acts to be
performed by the Seller hereunder or otherwise, excluding only Indemnified
Losses to the extent (a) a final judgment of a court of competent jurisdiction
holds such Indemnified Losses resulted from gross negligence or willful
misconduct of the Indemnified Party seeking indemnification, (b) due to the
credit risk of the Obligor and for which reimbursement would constitute recourse
to the Seller or the Collection Agent for uncollectible Receivables, (c) such
Indemnified Losses include Taxes on, or measured by, the overall net income of
the Agent or any Purchaser computed in accordance with the Intended Tax
Characterization or (d) such Taxes include Taxes imposed in any jurisdiction
other than the United States, Canada or the Cayman Islands by reason of the
organization of the Agent or any Purchaser (or any of their Affiliates) in such
jurisdiction, the location of assets of the Agent or any Purchaser (or any of
their Affiliates) in such jurisdiction, or the conduct of activities by the
Agent or any Purchaser (or any of their Affiliates) in such jurisdiction. 
Without limiting the foregoing indemnification, but subject to the limitations
set forth in clauses (a), (b), (c) and (d) of the previous sentence, the Seller
shall indemnify each Indemnified Party for Indemnified Losses relating to or
resulting from:

 

(i)            any representation or warranty made by the Seller (or any
employee or agent of the Seller) under or in connection with this Agreement, any
Periodic Report or any other information or report delivered by the Seller, any
Seller Entity or the Collection Agent pursuant hereto, which shall have been
false or incorrect in any material respect when made or deemed made;

 

(ii)           the failure by the Seller to comply with any applicable law, rule
or regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation or the failure by the Seller to
satisfy any of its obligations under any Transaction Document;

 


(iii)          the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of the Purchasers, a perfected ownership or security
interest in the Sold Interest and the property conveyed pursuant to Section 1.1
and Section 1.8, free and clear of any Adverse Claim;

 

(iv)          any commingling of funds to which the Agent or any Purchaser is
entitled hereunder with any other funds;

 

(v)           any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;

 

(vi)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

 

(vii)         any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;

 

(viii)        any action taken by the Agent  as attorney-in-fact for the Seller
pursuant to Section 3.5(b); or

 

(ix)           any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents.

 

Section 6.2.           Increased Cost and Reduced Return.  If the adoption after
the date hereof of any applicable law, rule or regulation, or any change therein
after the date hereof, or any change after the date hereof in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Amsterdam Funding
Source, the Agent or any Purchaser (collectively, the “Funding Parties”) with
any request or directive (whether or not having the force of law) issued after
the date hereof of any such Governmental Authority (a “Regulatory Change”)
(a) subjects any Funding Party to any additional charge or withholding on or in
connection with the Transfer Agreement or this Agreement (collectively, the
“Funding Documents”) or any Receivable, (b) changes the basis of taxation of
payments to any of the Funding Parties of any amounts payable under any of the
Funding Documents, other than (i) any Taxes referred to in Section 6.4 or
(ii) any Taxes imposed on or measured by the net income of the Funding Party,
(c) imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or any credit extended by, any of the Funding Parties,
(d) has the effect of reducing the rate of return on such Funding Party’s
capital to a level below that which such Funding Party could have achieved but
for such adoption, change or compliance (taking into consideration such Funding
Party’s policies concerning capital adequacy) or (e) imposes any other
condition, and the result of any of the foregoing is (x) to impose a cost on, or
increase the cost to, any Funding Party of its commitment under any Funding
Document or of purchasing, maintaining or funding any interest acquired under
any Funding Document, (y) to reduce the amount of any sum received or receivable
by, or to reduce the rate of return of, any Funding Party under any Funding
Document or (z) to require any payment calculated by reference to the amount of
interests held or amounts received by it hereunder, then, upon demand by the
Agent, the Seller shall pay to the Agent for the account of the Person such
additional amounts as will compensate the Agent or such Purchaser (or, in the
case of Amsterdam, will enable Amsterdam to compensate any Amsterdam Funding
Source) for such increased cost or reduction.  Notwithstanding the foregoing, no
Person shall be entitled to receive any amount under this Section to the extent
that such amount relates to an increased cost or reduction incurred for a date
that is more than 180 days prior to the date that the Seller first receives
notice thereof, provided, that if such increased cost or reduction is imposed
retroactively, such 180-day period shall be extended to include the period of
the retroactive effect thereof.

 


Section 6.3.           Other Costs and Expenses.  The Seller shall pay to the
Agent on demand all reasonable costs and expenses in connection with (a) the
preparation, execution, delivery and administration (including amendments of any
provision) of the Transaction Documents, (b) the sale of the Sold Interest,
(c) the perfection of the Agent’s rights in the Receivables and Collections,
(d) the enforcement by the Agent or the Purchasers of the obligations of the
Seller under the Transaction Documents or of any Obligor under a Receivable and
(e) the maintenance by the Agent of the Lock-Boxes and Lock-Box Accounts,
including fees, costs and expenses of legal counsel for the Agent relating to
any of the foregoing or, after the occurrence of a Termination Event, to
advising the Agent and any Purchaser about its rights and remedies under any
Transaction Document and all costs and expenses (including counsel fees and
expenses) of the Agent and each Purchaser in connection with the enforcement of
the Transaction Documents and in connection with the administration of the
Transaction Documents following a Termination Event.  The Seller shall reimburse
the Agent and Amsterdam for the cost of the Agent’s or Amsterdam’s auditors
(which may be employees of such Person) auditing the books, records and
procedures of the Seller.  Except as limited above, the Seller shall reimburse
Amsterdam on demand for all other costs and expenses incurred by Amsterdam to
the extent attributable to implementing the Transaction Documents or the
transactions contemplated thereby, including the cost of the Rating Agencies
confirming that the execution, delivery, and performance of the Transaction
Documents will not adversely affect the Ratings.

 

Section 6.4.           Withholding Taxes.  (a) All payments made by the Seller
hereunder shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
the United States, Canada or the Cayman Islands or any political subdivision or
taxing authority thereof.  If any such withholding is so required, the Seller
shall make the withholding, pay the amount withheld to the appropriate authority
before penalties attach thereto or interest accrues thereon and pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Purchaser and the Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount that Purchaser or
the Agent (as the case may be) would have received had such withholding not been
made; provided, however, that no such additional amounts shall be payable in
respect of (i) any Taxes imposed on the net income of the Agent or Purchaser or
franchise taxes imposed on the Agent or Purchaser by the jurisdiction under
which the laws of which the Agent or Purchaser is organized or has its principal
place of business or where it purchased its Purchase Interest or (ii) any Taxes
imposed by reason of the Agent’s or Purchaser’s failure to comply with the
provisions of Section 6.4(b).  If the Seller pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Purchaser or Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) promptly after the Seller’s receipt thereof.

 


(b)           (i) Before the first date on which any amount is payable hereunder
for the account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly executed
and completed originals of United States Internal Revenue Service Form W-8BEN or
W-8ECI  (or successor applicable form) certifying that such Purchaser is
entitled to receive payments hereunder without deduction or withholding of any
United States federal income taxes.  Each such Purchaser shall replace or update
such forms when necessary to maintain any applicable exemption and as requested
by the Agent or the Seller.  Before the first date on which any amount is
payable hereunder for the account of any Purchaser incorporated under the laws
of the USA such Purchaser shall deliver to the Seller and the Agent each two (2)
duly executed and completed originals of United States Internal Revenue Service
Form W-9 (or successor applicable form) certifying that such Purchaser is
entitled to receive payments hereunder without deduction or withholding of any
United States federal income taxes.  Each such Purchaser shall replace or update
such forms when necessary to maintain any applicable exemption and as requested
by the Agent or the Seller.

 

(ii)           The Purchaser agrees to comply, before the first date on which
any amount is payable hereunder, with any certification, identification,
documentation, reporting or other similar requirement if such compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, deduction or
withholding of any taxes for which the Seller is required to pay additional
amounts pursuant to Section 6.4(a) hereof.

 

Section 6.5.           Payments and Allocations.  If any Person seeks
compensation pursuant to this Article VI, such Person shall deliver to the
Seller and the Agent a certificate setting forth the amount due to such Person,
a description of the circumstance giving rise thereto and the basis of the
calculations of such amount.  Absent error, the Seller shall pay to the Agent
(for the account of such Person) the amount shown as due on any such certificate
within 10 Business Days after receipt of the notice.

 

Article VII

 

Conditions Precedent

 

Section 7.1.           Conditions to Closing.  This Agreement shall become
effective on the first date all conditions in this Section 7.1 are satisfied. 
On or before such date, the Seller shall deliver to the Agent the following
documents in form, substance and quantity acceptable to the Agent:

 

(a)           A certificate of the Secretary of each of the Seller and each
Seller Entity certifying (i) the resolutions of the Seller’s and each Seller
Entity’s board of directors approving each Transaction Document to which it is a
party, (ii) the name, signature, and authority of each officer who executes on
the Seller’s or any Seller Entity’s behalf a Transaction Document (on which
certificate the Agent and each Purchaser may conclusively rely until a revised
certificate is received), (iii) the Seller’s certificate of incorporation,
certified by the Registrar of Companies of the Cayman Islands, and each Seller
Entity’s certificate or articles of incorporation, certified by the Secretary of
State of its state of incorporation, (iv) a copy of the Seller’s memorandum and
articles of association and of each Seller Entity’s by-laws and (v) good
standing certificates issued by the Secretaries of State of each jurisdiction
where the Seller or any Seller Entity has material operations.

 

(b)           All instruments and other documents required, or deemed desirable
by the Agent, to perfect the Agent’s first priority interest in the Receivables,
Collections, the Purchase Agreement and the Lock-Box Accounts in all appropriate
jurisdictions.

 

(c)           UCC search reports (and equivalent reports for the Canadian
Originators) from all jurisdictions the Agent requests.

 


(d)           Executed copies of (i) all consents and authorizations necessary
in connection with the Transaction Documents (ii) all Lock-Box Letters (other
than Lock-Box Letters relating to the Receivables of the Canadian Originators,
which shall be delivered within 60 days after the date of this Agreement),
(iii) a compliance certificate in the form of Exhibit G covering the period
ending August 31, 2001, (iv) a Periodic Report covering the Settlement Period
ended August 31, 2001 and (v) each Transaction Document.

 

(e)           Favorable opinions of counsel to the Seller and each Seller Entity
covering such matters as Amsterdam or the Agent may request.

 

(f)            Such other approvals, opinions or documents as the Agent or
Amsterdam may request.

 

(g)           All legal matters related to the Purchase are satisfactory to the
Purchasers.

 

Section 7.2.           Conditions to Each Purchase.  The obligation of each
Committed Purchaser to make any Purchase, and the right of the Seller to request
or accept any Purchase, are subject to the conditions (and each Purchase shall
evidence the Seller’s representation and warranty that clauses (a)-(d) of this
Section 7.2 have been satisfied) that on the date of such Purchase before and
after giving effect to the Purchase:

 

(a)           no representation or warranty set forth in Article IV hereof
(other than, in the case of any Reinvestment Purchase, a representation or
warranty set forth in Section 4.1(g) or (h) hereof) shall be incorrect in any
material respect;

 

(b)           in the case of an Incremental Purchase, no Potential Termination
Event shall then exist or shall occur as a result of the Purchase;

 

(c)           the Liquidity Termination Date has not occurred; and

 

(d)           after giving effect to the application of the proceeds of such
Purchase, (x) the outstanding Matured Aggregate Investment would not exceed the
Aggregate Commitment and (y) the outstanding Aggregate Investment would not
exceed the Purchase Limit.

 

Nothing in this Section 7.2 limits the obligations of each Committed Purchaser
to Amsterdam (including the Transfer Agreement).

 

Article VIII

 

The Agent

 

Section 8.1.           Appointment and Authorization. Each Purchaser hereby
irrevocably designates and appoints ABN AMRO Bank N.V. as the “Agent” under the
Transaction Documents and authorizes the Agent to take such actions and to
exercise such powers as are delegated to the Agent thereby and to exercise such
other powers as are reasonably incidental thereto.  The Agent shall hold, in its
name, for the benefit of each Purchaser, the Purchase Interest of the
Purchaser.  The Agent shall not have any duties other than those expressly set
forth in the Transaction Documents or any fiduciary relationship with any
Purchaser, and no implied obligations or liabilities shall be read into any
Transaction Document, or otherwise exist, against the Agent.  The Agent does not
assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller.  Notwithstanding any provision
of this Agreement or any other Transaction Document, in no event shall the Agent
ever be required to take any action which exposes the Agent to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.

 


Section 8.2.           Delegation of Duties.  The Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Agent shall not
be responsible to any Purchaser for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care.

 

Section 8.3.           Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to any Purchaser for
any action taken or omitted (i) with the consent or at the direction of the
Instructing Group or (ii) in the absence of such Person’s gross negligence or
willful misconduct.  The Agent shall not be responsible to any Purchaser or
other Person for (i) any recitals, representations, warranties or other
statements made by the Seller, any Seller Entity or any of their Affiliates,
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Transaction Document, (iii) any failure of the Seller, any
Seller Entity or any of their Affiliates to perform any obligation or (iv) the
satisfaction of any condition specified in Article VII.  The Agent shall not
have any obligation to any Purchaser to ascertain or inquire about the
observance or performance of any agreement contained in any Transaction Document
or to inspect the properties, books or records of the Seller, any Seller Entity
or any of their Affiliates.

 

Section 8.4.           Reliance by Agent. As between the Agent and Purchasers,
the Agent shall in all cases be entitled to rely, and shall be fully protected
in relying, upon any document, other writing or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person and upon advice and statements of legal counsel (including counsel to the
Seller), independent accountants and other experts selected by the Agent.  As
between the Agent and Purchasers, the Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Purchasers, and assurance of its indemnification, as it deems appropriate.

 

Section 8.5.           Assumed Payments.  Unless the Agent shall have received
notice from the applicable Purchaser before the date of any Incremental Purchase
that such Purchaser will not make available to the Agent the amount it is
scheduled to remit as part of such Incremental Purchase, the Agent may assume
such Purchaser has made such amount available to the Agent when due (an “Assumed
Payment”) and, in reliance upon such assumption, the Agent may (but shall have
no obligation to) make available such amount to the appropriate Person.  If and
to the extent that any Purchaser shall not have made its Assumed Payment
available to the Agent, such Purchaser and the Seller hereby agrees to pay the
Agent forthwith on demand such unpaid portion of such Assumed Payment up to the
amount of funds actually paid by the Agent, together with interest thereon for
each day from the date of such payment by the Agent until the date the requisite
amount is repaid to the Agent, at a rate per annum equal to the Federal Funds
Rate plus 2%.

 

Section 8.6.           Notice of Termination Events.  The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Potential
Termination Event unless the Agent has received notice from any Purchaser or the
Seller stating that a Potential Termination Event has occurred hereunder and
describing such Potential Termination Event.  The Agent shall take such action
concerning a Potential Termination Event as may be directed by the Instructing
Group (or, if required for such action, all of the Purchasers), but until the
Agent receives such directions, as between the Agent and Purchasers, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, as the Agent deems advisable and in the best interests of the
Purchasers.


Section 8.7.           Non-Reliance on Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller or any Seller Entity,
shall be deemed to constitute any representation or warranty by the Agent.  Each
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Seller Entities, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document.  The
Agent shall deliver each month to any Purchaser that so requests a copy of the
Periodic Report(s) received covering the preceding Settlement Period.  Except
for items specifically required to be delivered hereunder, the Agent shall not
have any duty or responsibility to provide any Purchaser with any information
concerning the Seller, any Seller Entity or any of their Affiliates that comes
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

Section 8.8.           Agent and Affiliates.  The Agent and its Affiliates may
extend credit to, accept deposits from and generally engage in any kind of
business with the Seller, any Seller Entity or any of their Affiliates and, in
its role as a Committed Purchaser, ABN AMRO may exercise or refrain from
exercising its rights and powers as if it were not the Agent.  The parties
acknowledge that ABN AMRO acts as agent for Amsterdam and subagent for
Amsterdam’s management company in various capacities, as well as providing
credit facilities and other support for Amsterdam not contained in the
Transaction Documents.

 

Section 8.9.           Indemnification.  Each Committed Purchaser shall
indemnify and hold harmless the Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller or any
Seller Entity and without limiting the obligation of the Seller or any Seller
Entity to do so), ratably in accordance with its Ratable Share from and against
any and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Agent or such Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Agent or such Person as
a result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

 

Section 8.10.        Successor Agent.  The Agent may, upon at least five (5)
days notice to the Seller and each Purchaser, resign as Agent.  Such resignation
shall not become effective until a successor agent is appointed by an
Instructing Group and has accepted such appointment.  Upon such acceptance of
its appointment as Agent hereunder by a successor Agent, such successor Agent
shall succeed to and become vested with all the rights and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Transaction Documents.  After any retiring Agent’s
resignation hereunder, the provisions of Article VI and this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent.  Prior to the occurrence of a Termination Event, any successor
Agent shall be subject to Seller’s reasonable approval.

 


Article IX

 

Miscellaneous

 

Section 9.1.           Termination.  Amsterdam shall cease to be a party hereto
when the Amsterdam Termination Date has occurred, Amsterdam holds no Investment
and all amounts payable to it hereunder have been indefeasibly paid in full. 
This Agreement shall terminate following the Liquidity Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent and
each Purchaser under Article VI and Section 8.9 shall survive such termination.

 

Section 9.2.           Notices.  Unless otherwise specified, all notices and
other communications hereunder shall be in writing (including by telecopier or
other facsimile communication), given to the appropriate Person at its address
or telecopy number set forth on the signature pages hereof or at such other
address or telecopy number as such Person may specify, and effective when
received at the address specified by such Person.  Each party hereto, however,
authorizes the Agent to act on telephone notices of Purchases and Discount Rate
and Tranche Period selections from any person the Agent in good faith believes
to be acting on behalf of the relevant party and, at the Agent’s option, to tape
record any such telephone conversation.  Each party hereto agrees to deliver
promptly a confirmation of each telephone notice given or received by such party
(signed by an authorized officer of such party), butthe absence of such
confirmation shall not affect the validity of the telephone notice.  The number
of days for any advance notice required hereunder may be waived (orally or in
writing) by the Person receiving such notice.

 

Section 9.3.           Payments and Computations.  Notwithstanding anything
herein to the contrary, any amounts to be paid or transferred by the Seller or
the Collection Agent to, or for the benefit of, any Purchaser or any other
Person shall be paid or transferred to the Agent (for the benefit of such
Purchaser or other Person).  The Agent shall promptly (and, if reasonably
practicable, on the day it receives such amounts) forward each such amount to
the Person entitled thereto and such Person shall apply the amount in accordance
herewith.  All amounts to be paid or deposited hereunder shall be paid or
transferred on the day when due in immediately available Dollars (and, if due
from the Seller or Collection Agent, by 11:00 a.m. (Chicago time), with amounts
received after such time being deemed paid on the Business Day following such
receipt).  The Seller hereby authorizes the Agent to debit the Seller Account
for application to any amounts owed by the Seller hereunder.  The Seller shall,
to the extent permitted by law, pay to the Agent upon demand, for the account of
the applicable Person, interest on all amounts not paid or transferred by the
Seller or the Collection Agent when due hereunder at a rate equal to the Prime
Rate plus 2%, calculated from the date any such amount became due until the date
paid in full.  Any payment or other transfer of funds scheduled to be made on a
day that is not a Business Day shall be made on the next Business Day, and any
Discount Rate or interest rate accruing on such amount to be paid or transferred
shall continue to accrue to such next Business Day.  All computations of
interest, fees, Discount and Funding Charges shall be calculated for the actual
days elapsed based on a 360 day year.

 

Section 9.4.           Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3).  If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 


Section 9.5.           Right of Setoff.  During a Termination Event, each
Purchaser is hereby authorized (in addition to any other rights it may have) to
setoff, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured).

 

Section 9.6.           Amendments.  Except as otherwise expressly provided
herein, no amendment or waiver hereof shall be effective unless signed by the
Seller and the Instructing Group.  In addition, no amendment of any Transaction
Document shall, without the consent of (a) all the Committed Purchasers,
(i) extend the Liquidity Termination Date or the date of any payment or transfer
of Collections by the Seller to the Collection Agent or by the Collection Agent
to the Agent, (ii) reduce the rate or extend the time of payment of Discount for
any Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of
payment of any fee payable to the Committed Purchasers, (iv) except as provided
herein, release, transfer or modify any Committed Purchaser’s Purchase Interest
or change any Commitment, (v) amend the definition of Required Committed
Purchasers, Instructing Group, Termination Event or Section 1.1, 1.2, 1.5, 2.1,
2.2, 2.3, 7.2 or 9.6, Article VI, or any provision ofthe Limited Guaranty,
(vi) consent to the assignment or transfer by the Seller or the Originators of
any interest in the Receivables other than transfers under the Transaction
Documents or permit any Seller Entity to transfer any of its obligations under
any Transaction Document except as expressly contemplated by the terms of the
Transaction Documents, or (vii) amend any defined term relevant to the
restrictions in clauses (i) through (vi) in a manner which would circumvent the
intention of such restrictions or (b) the Agent, amend any provision hereof if
the effect thereof is to affect the indemnities to, or the rights or duties of,
the Agent or to reduce any fee payable for the Agent’s own account. 
Notwithstanding the foregoing, the amount of any fee or other payment due and
payable from the Seller to the Agent (for its own account) or Amsterdam may be
changed or otherwise adjusted solely with the consent of the Seller and the
party to which such payment is payable.  Any amendment hereof shall apply to
each Purchaser equally and shall be binding upon the Seller, the Purchasers and
the Agent.

 

Section 9.7.           Waivers.  No failure or delay of the Agent or any
Purchaser in exercising any power, right, privilege or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right, privilege or remedy preclude any other or further exercise
thereof or the exercise of any other power, right, privilege or remedy.  Any
waiver hereof shall be effective only in the specific instance and for the
specific purpose for which such waiver was given.  After any waiver, the Seller,
the Purchasers and the Agent shall be restored to their former position and
rights and any Potential Termination Event waived shall be deemed to be cured
and not continuing, but no such waiver shall extend to (or impair any right
consequent upon) any subsequent or other Potential Termination Event.  Any
additional Discount that has accrued after a Termination Event before the
execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent at the direction of the Purchaser
entitled thereto or, in the case of Discount owing to the Committed Purchasers,
of the Required Committed Purchasers.

 

Section 9.8.           Successors and Assigns; Participations; Assignments.

 

(a)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Except as otherwise provided herein, the Seller may not assign or
transfer any of its rights or delegate any of its duties without the prior
consent of the Agent and the Purchasers.

 


(b)           Participations.  Any Purchaser may sell to one or more Persons
(each a “Participant”) participating interests in the interests of such
Purchaser hereunder and under the Transfer Agreement.  Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller and the Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder
and under the Transfer Agreement.  Each Participant shall be entitled to the
benefits of Article VI and shall have the right of setoff through its
participation in amounts owing hereunder and under the Transfer Agreement to the
same extent as if it were a Purchaser hereunder and under the Transfer
Agreement, which right of setoff is subject to such Participant’s obligation to
share with the Purchasers as provided in Section 9.4.  A Purchaser shall not
agree with a Participant to restrict such Purchaser’s right to agree to any
amendment hereto or to the Transfer Agreement, except amendments described in
clause (a) of Section 9.6.  Any Participant may not be a direct or indirect
competitor of any Seller Entity and shall agree to be bound by a confidentiality
agreement substantively identical to that set forth in Section 9.10.

 

(c)           Assignments by Committed Purchasers.  Any Committed Purchaser may
assign to one or more financial institutions (“Purchasing Committed
Purchasers”), acceptable to the Agent in its sole discretion, any portion of its
Commitment as a Committed Purchaser hereunder and under the Transfer Agreement
and Purchase Interest pursuant to a supplement hereto and to the Transfer
Agreement (a “Transfer Supplement”) in form satisfactory to the Agent executed
by each such Purchasing Committed Purchaser, such selling Committed Purchaser
and the Agent.  Prior to the occurrence of a Termination Event, any such
assignment shall require the prior written consent of the Seller which shall not
be unreasonably withheld.  Any such assignment by a Committed Purchaser must be
for an amount of at least Five Million Dollars.  Each Purchasing Committed
Purchaser shall pay a fee of Three Thousand Dollars to the Agent.  Any partial
assignment shall be an assignment of an identical percentage of such selling
Committed Purchaser’s Investment and its Commitment as a Committed Purchaser
hereunder and under the Transfer Agreement.  Upon the execution and delivery to
the Agent of the Transfer Supplement and payment by the Purchasing Committed
Purchaser to the selling Committed Purchaser of the agreed purchase price, such
selling Committed Purchaser shall be released from its obligations hereunder and
under the Transfer Agreement to the extent of such assignment and such
Purchasing Committed Purchaser shall for all purposes be a Committed Purchaser
party hereto and shall have all the rights and obligations of a Committed
Purchaser hereunder to the same extent as if it were an original party hereto
and to the Transfer Agreement with a Commitment as a Committed Purchaser, any
Investment and any related Assigned Amsterdam Settlement described in the
Transfer Supplement.

 

(d)           Replaceable Committed Purchasers.  If any Committed Purchaser
other than ABN AMRO (a “Replaceable Committed Purchaser”) shall (i) petition the
Seller for any amounts under Section 6.2 or (ii) have a short-term debt rating
lower than the “A-1” by S&P and “P-1” by Moody’s, the Seller or Amsterdam may
designate a replacement financial institution (a “Replacement Committed
Purchaser”) reasonably acceptable to the Agent and, prior to the occurrence of a
Termination Event, consented to by the Seller (which consent shall not be
unreasonably withheld, it being deemed reasonable, without limitation, for the
Seller not to consent to a proposed Replacement Committed Purchaser that is a
direct or indirect competitor of any Seller Entity or that has not agreed to be
bound by a confidentiality agreement substantively identical to that set forth
in Section 9.10), to which such Replaceable Committed Purchaser shall, subject
to its receipt of an amount equal to its Investment, any related Assigned
Amsterdam Settlement, and accrued Discount and fees thereon (plus, from the
Seller, any Early Payment Fee that would have been payable if such transferred
Investment had been paid on such date) and all amounts payable under
Section 6.2, promptly assign all of its rights, obligations and Commitment
hereunder and under the Transfer Agreement, together with all of its Purchase
Interest, and any related Assigned Amsterdam Settlement, to the Replacement
Committed Purchaser in accordance with Section 9.8(c).

 


(e)           Assignment by Amsterdam.  Each party hereto agrees and consents
(i) to Amsterdam’s assignment, participation, grant of security interests in or
other transfers of any portion of, or any of its beneficial interest in, the
Amsterdam Purchase Interest and the Amsterdam Settlement and (ii) to the
complete assignment by Amsterdam of all of its rights and obligations hereunder
to ABN AMRO or any other Person, and upon such assignment Amsterdam shall be
released from all obligations and duties hereunder to the extent accruing
thereafter; provided, however, that Amsterdam may not, without the prior consent
of the Required Committed Purchasers and, prior to the occurrence of a
Termination Event, the Seller, which consent of the Seller shall not be
unreasonably withheld, transfer any of its rights hereunder or under the
Transfer Agreement unless the assignee (i) is a corporation whose principal
business is the purchase of assets similar to the Receivables, (ii) has ABN AMRO
as its administrative agent and (iii) issues commercial paper with credit
ratings substantially identical to the Ratings.  Amsterdam shall promptly notify
each party hereto of any such assignment.  Upon such an assignment of any
portion of Amsterdam’s Purchase Interest and the Amsterdam Settlement, the
assignee shall have all of the rights of Amsterdam hereunder relate to such
Amsterdam Purchase Interest and Amsterdam Settlement.  Any such assignee may not
be a direct or indirect competitor of any Seller Entity and shall agree to be
bound by a confidentiality agreement substantively identical to that set forth
in Section 9.10.

 

(f)            Opinions of Counsel.  If required by the Agent or to maintain the
Ratings, each Transfer Supplement must be accompanied by an opinion of counsel
of the assignee as to such matters as the Agent may reasonably request.  The
Seller shall not be responsible for the cost of any such opinion.

 

Section 9.9.           Intended Tax Characterization.  It is the intention of
the parties hereto that, for the purposes of all Taxes, the transactions
contemplated hereby shall be treated as a loan by the Purchasers (through the
Agent) to the Seller that is secured by the Receivables (the “Intended Tax
Characterization”).  The parties hereto agree to report and otherwise to act for
the purposes of all Taxes in a manner consistent with the Intended Tax
Characterization.

 

Section 9.10.        Confidentiality.  The parties hereto agree to hold the
Transaction Documents or any other confidential or proprietary information
received in connection therewith in confidence and agree not to provide any
Person with copies of any Transaction Document or such other confidential or
proprietary information other than to (i) any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys thereof, (ii)
any prospective or actual assignee or participant which is not a direct or
indirect competitor of any Seller Entity and which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section, (iii) any rating agency, (iv) any surety, guarantor or credit or
liquidity enhancer to the Agent or any Purchaser which (in each case) has signed
a confidentiality agreement substantially in the form of the confidentiality
agreement signed by the Agent prior to the date hereof, (v) any entity organized
to loan, or make loans secured by, financial assets for which ABN AMRO provides
managerial services or acts as an administrative agent which (in each case) has
signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof, (vi)
Amsterdam’s administrator, management company, referral agents, issuing agents
or depositaries or CP Dealers and (vii) Governmental Authorities with
appropriate jurisdiction.  Notwithstanding the above stated obligations,
provided that the other parties hereto are given notice of the intended
disclosure or use, the parties hereto will not be liable for disclosure or use
of such information which such Person can establish by tangible evidence: (i)
was required by law, including pursuant to a valid subpoena or other legal
process, (ii) was rightfully in such Person’s possession or known to such Person
prior to receipt or (iii) is or becomes known to the public through disclosure
in a printed publication (without breach of any of such Person’s obligations
hereunder).

 


Section 9.11.        Agreement Not to Petition.  Each party hereto agrees, for
the benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for Amsterdam, not, prior to the date which is one (1) year and
one (1) day after the payment in full of all such indebtedness, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause Amsterdam to
invoke, the process of any Governmental Authority for the purpose of (a)
commencing or sustaining a case against Amsterdam under any federal or state
bankruptcy, insolvency or similar law (including the Federal Bankruptcy Code),
(b) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for Amsterdam, or any substantial part of
its property, or (c) ordering the winding up or liquidation of the affairs of
Amsterdam.

 

Section 9.12.        Excess Funds.  Other than amounts payable under
Section 9.4, Amsterdam shall be required to make payment of the amounts required
to be paid pursuant hereto only if Amsterdam has Excess Funds (as defined
below).  If Amsterdam does not have Excess Funds, the excess of the amount due
hereunder (other than pursuant to Section 9.4) over the amount paid shall not
constitute a “claim” (as defined in Section 101(5) of the Federal Bankruptcy
Code) against Amsterdam until such time as Amsterdam has Excess Funds.  If
Amsterdam does not have sufficient Excess Funds to make any payment due
hereunder (other than pursuant to Section 9.4), then Amsterdam may pay a lesser
amount and make additional payments that in the aggregate equal the amount of
deficiency as soon as possible thereafter.  The term “Excess Funds” means the
excess of (a) the aggregate projected value of Amsterdam’s assets and other
property (including cash and cash equivalents), over (b) the sum of (i) the sum
of all scheduled payments of principal, interest and other amounts payable on
publicly or privately placed indebtedness of Amsterdam for borrowed money, plus
(ii) the sum of all other liabilities, indebtedness and other obligations of
Amsterdam for borrowed money or owed to any credit or liquidity provider,
together with all unpaid interest then accrued thereon, plus (iii) all taxes
payable by Amsterdam to the Internal Revenue Service, plus (iv) all other
indebtedness, liabilities and obligations of Amsterdam then due and payable, but
the amount of any liability, indebtedness or obligation of Amsterdam shall not
exceed the projected value of the assets to which recourse for such liability,
indebtedness or obligation is limited.  Excess Funds shall be calculated once
each Business Day.

 

Section 9.13.        No Recourse.  The obligations of Amsterdam, its management
company, its administrator and its referral agents (each a “Program
Administrator”) under any Transaction Document or other document (each, a
“Program Document”) to which a Program Administrator is a party are solely the
corporate obligations of such Program Administrator and no recourse shall be had
for such obligations against any Affiliate, director, officer, member, manager,
employee, attorney or agent of any Program Administrator.

 

Section 9.14.        Headings; Counterparts.  Article and Section Headings in
this Agreement are for reference only and shall not affect the construction of
this Agreement.  This Agreement may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.

 

Section 9.15.        Cumulative Rights and Severability.  All rights and
remedies of the Purchasers and Agent hereunder shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

 


Section 9.16.        Governing Law; Submission to Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the internal laws (and
not the law of conflicts) of the State of New York.  The Seller hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York state court sitting in
Manhattan for purposes of all legal proceedings arising out of, or relating to,
the Transaction Documents or the transactions contemplated thereby.  The Seller
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the venue of any such proceeding and any claim
that any such proceeding has been brought in an inconvenient forum.  Nothing in
this Section 9.16 shall affect the right of the Agent or any Purchaser to bring
any action or proceeding against the Seller or its property in the courts of
other jurisdictions.

 

Section 9.17.        Waiver of Trial by Jury.  To the extent permitted by
applicable law, each party hereto irrevocably waives all right of trial by jury
in any action, proceeding or counterclaim arising out of, or in connection with,
any transaction document or any matter arising thereunder.

 

Section 9.18.        Entire Agreement.  The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof.  Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.

 

Section 9.19.        Appointment for Service of Process.  (a) The Seller has (or
will within 30 days of the date hereof) irrevocably appointed CT Corporation
System, with an office on the date hereof at 111 Eighth Avenue, New York, New
York  10011 as its agent to receive, accept and acknowledge for and on its
behalf, service of any and all legal process, summons, notices and documents
which may be served in any such proceeding brought in any such court which may
be made on such agent and will pay such agent’s fees when due.  If for any
reason such agent shall cease to be available to act as such, the Seller agrees
to designate a new agent in the State of New York on the terms satisfactory to
the Agent and will pay such agent’s fees when due.

 

(b)           To the fullest extent it may legally and effectively do so, each
party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 9.2 hereof.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 9.20.        Payments in Relevant Currency.  All payments to be made by
the Seller hereunder shall be made in Dollars (the “relevant currency”).  To the
fullest extent permitted by law, the obligation of the Seller in respect of any
amount due in the relevant currency under this Agreement shall, notwithstanding
any payment in any other currency (whether pursuant to a judgment or otherwise),
be discharged only to the extent of the amount in the relevant currency that
each Purchaser or the Agent may, in accordance with normal banking procedures,
purchase with the sum paid in such other currency (after any premium and costs
of exchange) on the Business Day immediately following the day on which the
Purchaser or Agent, as applicable, receives such payment.  If the amount in the
relevant currency that may be so purchased for any reason falls short of the
amount originally due, the Seller shall pay such additional amounts, in the
relevant currency, as may be necessary to compensate for the shortfall.  Any
obligations of the undersigned not discharged by such payment shall, to the
fullest extent permitted by applicable law, be due as a separate and independent
obligation and, until discharged as provided herein, shall continue in full
force and effect.

 


In Witness Whereof, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

ABN AMRO Bank N.V., as the Agent

ABN AMRO Bank N.V., as the Committed Purchaser

 

 

 

 

By

 

 

By

 

Title

 

 

Title

 

 

 

 

 

By

 

 

By

 

Title

 

 

Title

 

Address:

Structured Finance,

Address:

Structured Finance,

 

Asset Securitization

 

Asset Securitization

 

135 South LaSalle Street

 

135 South LaSalle Street

 

Chicago, Illinois  60674-9135

 

Chicago, Illinois  60674-9135

 

Attention:

Purchaser Agent–

 

Attention:

Administrator-

 

 

Amsterdam

 

 

Amsterdam

Telephone:

(312) 904-6263

Telephone:

(312) 904-6263

Telecopy:

(312) 904-6376

Telecopy:

(312) 904-6376

 

 

 

 

Amsterdam Funding Corporation

 

 

 

 

 

By

 

 

 

Title

 

 

 

Address:

c/o Global Securitization Services, LLC

 

 

114 West 47th Street, Suite 1715

 

 

New York, New York  10036

 

 

Attention:

Andrew Stidd

 

Telephone:

(212) 302-5151

 

Telecopy:

(212) 302-8767

 

 


 

 

Albany International Receivables Corporation, as Seller

 

 

By

 

 

Title

 

 

Address:

 

 

 

 

 

 

Attention:

 

Telephone:

 

Telecopy:

 

 

 

Albany International Corp.,

as Initial Collection Agent

 

 

By

 

 

Title

 

 

Address:

 

 

 

 

 

 

Attention:

 

Telephone:

 

Telecopy:

 

 


Schedule I

 

Definitions

 

The following terms have the meanings set forth, or referred to, below:

 

“ABN AMRO” means ABN AMRO Bank N.V. in its individual capacity and not in its
capacity as the Agent.

 

“Adjusted Dilution Ratio” at any time means the 12-month rolling average of the
Dilution Ratio for the 12 Settlement Periods then most recently ended.

 

“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, charge, mortgage, pledge, hypothecation, assignment or encumbrance, or
any other right or similar claim, in, of or on such asset or property in favor
of any other Person, except those created by the Transaction Documents.

 

“Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person.  For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

 

“Agent” is defined in the first paragraph hereof.

 

“Agent’s Account” means the account designated to the Seller and the Purchasers
by the Agent.

 

“Aggregate Commitment” means $51,000,000, as  such  amount   may be reduced
pursuant to Section 1.6.

 

“Aggregate Investment” means the sum of the Investments of all Purchasers.

 

“Aggregate Reserve” means, at any time at which such amount is calculated, the
sum of the Loss Reserve, Dilution Reserve, Discount Reserve and Canadian
Currency Reserve.

 

“Amsterdam” is defined in the first paragraph hereof.

 

“Amsterdam Funding Source” means any Committed Purchaser and any provider or
program credit enhancement for Amsterdam.

 

“Amsterdam Settlement” means the sum of all claims and rights to payment
pursuant to Section 1.5 or 1.7 or any other provision owed to Amsterdam (or owed
to the Agent or the Collection Agent for the benefit of Amsterdam) by the Seller
that, if paid, would be applied to reduce Amsterdam’s Investment.

 

“Amsterdam Termination Date” means the earlier of (a) the Business Day
designated by Amsterdam at any time to the Seller and (b) the Liquidity
Termination Date.

 

“Assigned Amsterdam Settlement” is defined in the Transfer Agreement.

 


“Bankrupt Obligor” means any of the Obligors listed on Exhibit J.

 

“Bankruptcy Event” means, for any Person, that (a) such Person makes a general
assignment for the benefit of creditors or any proceeding is instituted by or
against such Person seeking to adjudicate it bankrupt or insolvent, or seeking
the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors and, if instituted
against such Person, such proceeding remains undismissed and unstayed for a
period of 30 days, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or such Person generally does not pay its debts
as such debts become due or admits in writing its inability to pay its debts
generally or (b) such Person takes any corporate action to authorize any such
action.

 

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in New York City, New York or Chicago, Illinois are authorized or
required to close, (b) a holiday on the Federal Reserve calendar and, (c) solely
for matters relating to a Eurodollar Tranche, a day on which dealings in Dollars
are not carried on in the London interbank market.

 

“Canadian Currency Reserve” means an amount equal to the Canadian Currency
Reserve Percentage multiplied by the Outstanding Balance of Eligible Receivables
payable in Canadian dollars as shown on the most recent Periodic Report.

 

“Canadian Currency Reserve Percentage” means, at any time, the quotient obtained
by dividing (i) the difference between the highest and lowest Exchange Rates for
the most recent 12 calendar months, by (ii) the Exchange Rate currently in
effect.

 

“Canadian Obligor” means an Obligor that is a resident of, or organized under
the laws of, Canada or any province or territory thereof.

 

“Canadian Originators” means M & I Door Systems Ltd. and Albany International
Canada Inc.

 

“Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) other than Permitted
Shareholders, of shares representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Parent at a time when Permitted Shareholders together do not have the
unrestricted power directly or indirectly to vote or direct the vote of shares
representing more than 50% of such aggregate ordinary voting power,
(b) occupation of the majority of the seats (other than vacant seats) on the
board of directors of the Parent by Persons who were neither (i) nominated by
the board of directors of the Parent nor (ii) appointed by directors so
nominated, or (c) the occurrence of any “change of control” or similar event,
however denominated, resulting in an obligation on the part of the Parent or any
Subsidiary of the Parent to repay, redeem or repurchase, or to offer to repay,
redeem or repurchase any indebtedness for borrowed money of the Parent or any
Subsidiary of the Parent in an aggregate principal amount in excess of
$10,000,000.  Notwithstanding the foregoing, a Change of Control shall be deemed
not to occur solely as a result of a restructuring which installs a newly formed
holding company as the sole shareholder of Parent (which holding company must
also hold, directly or indirectly, 100% of the ownership interests in the Seller
Entities), provided that, in the course of such restructuring, the shareholders
of Parent (a) receive in exchange for their Parent shares corresponding shares
of such new holding company having relative rights and preferences identical to
those of the Parent’s shares immediately before the restructuring, and (b)
receive respective percentage ownership interests in such new holding company
which are identical to their respective percentage ownership interests in Parent
immediately before the restructuring.  After any such restructuring, the name of
such new holding company shall be substituted for the name of Parent where it
appears in this definition of Change of Control.

 


“Charge-Off” means any Receivable that has or should have been (in accordance
with the Credit and Collection Policy) charged off or written off by the Seller.

 

“Collection” means any amount paid, or deemed paid, on a Receivable or by the
Seller as a Deemed Collection under Section 1.5(b).

 

“Collection Agent” is defined in Section 3.1(a).

 

“Collection Agent Fee” is defined in Section 3.6.

 

“Collection Agent Replacement Event” shall occur upon the giving of written
notice by Agent to Seller after any one or more of the following has occurred
(except that such event is automatic if attributable to (e) below):

 

(a)           the Collection Agent fails to turn over Collections or make any
payment or transfer of funds in each case for purposes of reducing Aggregate Net
Investment when required to do so pursuant to the terms of this Agreement and
such failure continues unremedied for two Business Days after notice from the
Agent of such failure;

 

(b)           the Collection Agent fails to turn over Collections for a purpose
not described in clause (a) above or make any other payment or transfer of funds
it is required to make hereunder when due and such failure continues unremedied
for a period of five Business Days after notice from the Agent of such failure;

 

(c)           the Collection Agent (or any sub-collection agent) fails to
observe or perform (i) any covenant set forth in Section 3.2(d) or 3.3 or (ii)
any other material term, covenant or agreement under any Transaction Document
and in the case of clause (ii) any, such failure continues for five Business
Days after notice from the Agent;

 

(d)           any written representation, warranty, certification or statement
made by the Collection Agent in, or pursuant to, any Transaction Document proves
to have been incorrect in any material adverse respect when made;

 

(e)           the Collection Agent suffers a Bankruptcy Event; or

 

(f)            for so long as the Collection Agent is an Affiliate of the
Seller, a Termination Event.

 

“Commitment” means, for each Committed Purchaser, the amount set forth on
Schedule II, as adjusted in accordance with Sections 1.6 and 9.8.

 

“Committed Purchasers” is defined in Section 1.1(b).

 


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CP Dealer” means, at any time, each Person Amsterdam then engages as a
placement agent or commercial paper dealer.

 

“CP Discount” means, for any Discount Period, the amount of interest or discount
accrued, during such Discount Period on all the outstanding commercial paper, or
portion thereof, issued by Amsterdam to fund its Investment, including all
dealer commissions and other costs of issuing commercial paper, whether any such
commercial paper was issued specifically to fund such Investment or is
allocated, in whole or in part, to such funding.

 

“CP Rate” means, for any CP Tranche Period, a rate per annum equal to the
weighted average of the rates at which commercial paper notes having a term
equal to such CP Tranche Period may be sold by any CP Dealer selected by
Amsterdam, as agreed between each such CP Dealer and Amsterdam.  If such rate is
a discount rate, the CP Rate shall be the rate resulting from Amsterdam’s
converting such discount rate to an interest-bearing equivalent rate.  If
Amsterdam determines that it is not able, or that it is impractical, to issue
commercial paper notes for any period of time, then the CP Rate shall be the
Prime Rate.  The CP Rate shall include all costs and expenses to Amsterdam of
issuing the related commercial paper notes, including all dealer commissions and
note issuance costs in connection therewith.

 

“Credit Agreement” means the Credit Agreement dated as of August 11, 1999, among
the Parent, the borrowing subsidiaries and lenders party thereto, The Chase
Manhattan Bank, as administrative agent, Chase Manhattan International Limited,
as London agent, Citibank, N.A., as syndication agent, Banc One Capital Markets,
Inc., as documentation agent, and Chase Securities Inc., as arranger, as amended
and supplemented through the date hereof, but without regard to any further
amendment, supplement, waiver or termination of any provision thereof unless
consented to by ABN AMRO as a lender under the Credit Agreement or consented to
by the Instructing Group hereunder.

 

“Credit and Collection Policy” means the Seller’s credit and collection policy
and practices relating to Receivables attached hereto as Exhibit H.

 

“CSP Receivable” means a Receivable for which no invoice has been issued but
revenues from which would be recognized under GAAP and that is required to be
payable in full within 365 days after the date of the delivery of the goods
which give rise to such Receivable.

 

“Deemed Collections” is defined in Section 1.5(c).

 

“Default Ratio” means, a fraction (expressed as a percentage), for the
Settlement Period, the numerator of which is the aggregate outstanding balance
as of the end of such Settlement Period of all Defaulted Receivables less than
121 days past the due date plus the aggregate outstanding balance as of the end
of such Settlement Period of all Charge–Offs and the denominator of which is the
amount of sales generated during the month that ended four months prior to the
last day of such Settlement Period.

 


“Defaulted Receivable” means any Receivable (a) on which any amount is unpaid
more than 90 days past its original due date or (b) the Obligor on which has
suffered a Bankruptcy Event.

 

“Delinquency Ratio” means, the ratio (expressed as a percentage), for any
Settlement Period of (a) the aggregate outstanding balance of all Delinquent
Receivables as of the end of such Settlement Period to (b) the sum of the
aggregate outstanding balance of all Receivables (other than Receivables for
which no invoice has been issued) as of the end of such Settlement Period.

 

“Delinquent Receivable” means any Receivable (other than a Charge-Off or
Defaulted Receivable) on which any amount is unpaid more than 60 days after the
invoice therefor.

 

“Designated Financial Officer” means the Controller, the Assistant Controller,
Treasurer, Assistant Treasurer, any Vice President or the President of the
Seller or the relevant Seller Entity, as applicable.

 

“Dilution” means, for any Settlement Period, the amount Deemed Collections
deemed to be received during such Settlement Period pursuant to Section 1.5(b).

 

“Dilution Horizon Ratio” means, on any Settlement Date, an amount calculated by
dividing (a) cumulative sales generated during the two most recent Settlement
Periods by (b) the Eligible Receivables Balance as of the end of the most recent
Settlement Period.

 

“Dilution Ratio” means, as of any Settlement Date, a percentage equal to a
fraction, the numerator of which is the total amount of decreases in Outstanding
Balances due to Dilutions during the most recent Settlement Period, and the
denominator of which is the amount of sales generated during the Settlement
Period one month prior to the most recent Settlement Period.

 

“Dilution Reserve” means, as of any Settlement Date, the amount obtained by
multiplying (A) a percentage equal to the product of (x) the sum of  (i) 2.0
times the Adjusted Dilution Ratio, plus (ii) the Dilution Volatility Component,
multiplied by (y) the Dilution Horizon Ratio by (B) the Eligible Receivables
Balance as of the end of the most recent Settlement Period.

 

“Dilution Volatility Component” means, as of any Settlement Date, an amount
(expressed as a percentage) equal to the product of (i) the difference between
(a) the highest three month average Dilution Ratio for any three consecutive
calendar months ending during the preceding 12 Settlement Periods and (b) the
Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is equal to
the amount calculated in (i)(a) of this definition and the denominator of which
is equal to the amount calculated in (i)(b) of this definition.

 

“Discount” means, for any Tranche Period, (a) the product of (i) the Discount
Rate for such Tranche Period, (ii) the total amount of Investment allocated to
the Tranche Period, and (iii) the number of days elapsed during such Tranche
Period divided by (b) 360 (for Tranches other than Prime Tranches) or 365 or 366
days, as applicable (for Prime Tranches).

 

“Discount Period” means, with respect to any Settlement Date or the Liquidity
Termination Date, the period from and including the preceding Settlement Date
(or if none, the date that the first Incremental Purchase is made hereunder) to
but not including such Settlement Date or Liquidity Termination Date, as
applicable.

 


“Discount Rate” means, (i) for any Tranche Period relating to a CP Tranche, the
CP Rate applicable thereto, (ii) for any Tranche Period relating to a Eurodollar
Tranche, the Eurodollar Rate applicable thereto and (iii) for any Tranche Period
relating to a Prime Tranche, the Prime Rate applicable thereto.

 

“Discount Reserve” means, at any time, the product of (a) 1.5, (b) the rate
announced by ABN AMRO as its “Prime Rate” (which  may not be its best or lowest
rate) plus 2.00%, (c) Aggregate Investment, (d) a fraction, the numerator of
which is the average Turnover Ratio for the most recent three Settlement Periods
and the denominator of which is 365.

 

“Dollar” and “$” means lawful currency of the United States of America.

 

“Early Payment Fee” means, if any Investment of a Purchaser allocated (or, in
the case of a requested Purchase not made by the Committed Purchasers for any
reason other than their improper acts or omissions, scheduled to be allocated)
to a Tranche Period for a CP Tranche or Eurodollar Tranche is reduced or
terminated before the last day of such Tranche Period with the effect that
Discount then ceases to accrue on the amount reduced or terminated (the amount
of Investment so reduced or terminated being referred to as the “Prepaid
Amount”), the cost to the relevant Purchaser of terminating or reducing such
Tranche, which (a) for a CP Tranche means any compensation payable in prepaying
the related commercial paper or, if not prepaid, any shortfall between the
amount that will be available to Amsterdam on the maturity date of the related
commercial paper from reinvesting the Prepaid Amount in Permitted Investments
and the Face Amount of such commercial paper and (b) for a Eurodollar Tranche
will be determined based on the difference between the LIBOR applicable to such
Tranche and the LIBOR applicable for a period equal (or as close as possible) to
the remaining maturity of the Tranche on the date the Prepaid Amount is
received.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(i)          the Obligor of which (a) is a resident of, or organized under the
laws of, or with its chief executive office in, the USA or Canada; (b) is not an
Affiliate of any of the parties hereto or any other Seller Entity; (c) is not a
government or a governmental subdivision or agency; (d) has not suffered a
Bankruptcy Event; (e) is a customer of the applicable Originator in good
standing; and (f) is not the Obligor of Defaulted Receivables with an
Outstanding Balance in excess of 20% of the Outstanding Balance of all
Receivables for which it is the Obligor;

 

(ii)         for which an invoice has been issued and which is stated to be due
and payable within 90 days after the invoice therefor, except, that up to 35% of
the Outstanding Balance of Eligible Receivables may either (a) be due and
payable within 365 days after the invoice therefor or (b) be CSP Receivables;

 

(iii)        which is not a Delinquent Receivable, Defaulted Receivable or a
Charge-Off;

 

(iv)       which is an “account” or “chattel paper” within the meaning of
Section 9–105 and Section 9–106, respectively of the UCC of all applicable
jurisdictions;

 

(v)        which is denominated and payable only in Dollars in the USA, or in
Canadian dollars in Canada;

 


(vi)       which arises under a contract, that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim, defense or other Adverse Claim, and is not an executory
contract or unexpired lease within the meaning of Section 365 of the Bankruptcy
Code;

 

(vii)      which arises under a contract that (a) contains an obligation to pay
a specified sum of money and is subject to no contingencies, (b) does not
require the Obligor under such contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator under such
contract after delivery of the goods in question, (c) does not contain a
confidentiality provision that purports to restrict any Purchaser’s exercise of
rights under this Agreement, including, without limitation, the right to review
such contract and (d) directs that payment be made to a Lock-Box or other
collection account (except that such direction need not be made with respect to
the Receivables originated by the Canadian Originators until the 61st day
following the date of this Agreement);

 

(viii)     which does not, in whole or in part, contravene any law, rule or
regulation applicable thereto (including, without limitation, those relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy); and

 

(ix)        which satisfies all applicable requirements of the Credit and
Collection Policy and was generated in the ordinary course of the applicable
Originator’s business from the sale of goods or provision of services to a
related Obligor solely by such Originator.

 

“Eligible Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables minus the sum of (i) the amount by which the
Outstanding Balance of all Eligible Receivables of such Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, and (ii) to
the extent not already included in the amounts described in clause (i) hereof,
the amount by which the aggregate Outstanding Balance of all Eligible
Receivables owed by Canadian Obligors exceeds 50% of Outstanding Balance of all
Eligible Receivables).

 

“Eurodollar Rate” means, for any Tranche Period for a Eurodollar Tranche, the
sum of (a) LIBOR for such Tranche Period divided by 1 minus the “Reserve
Requirement” plus (b) for Investment of a Committed Purchaser, the amount
specified in the Fee Letter plus (c) during the pendency of a Termination Event,
2.00% for Investment of a Committed Purchaser; where “Reserve Requirement”
means, for any Tranche Period for a Eurodollar Tranche, the maximum reserve
requirement imposed during such Tranche Period on “eurocurrency liabilities” as
currently defined in Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Exchange Rate” means, as of any date of determination with respect to any
foreign currency in which a Receivable is payable, (a) prior to the Liquidity
Termination Date, the amount of such currency specified by the Collection Agent
in good faith in the most recent periodic Report delivered hereunder as the
amount of such currency that would be required to purchase a US Dollar based on
the foreign exchange market for such currency, and (b) on and after the
Liquidity Termination Date, the “Exchange Rate” described in clause (a) above as
specified in the most recent Monthly Report delivered prior to the Liquidity
Termination Date that demonstrated that the Eligible Receivables Balance
exceeded the sum of the Aggregate Net Investment plus the Aggregate Reserve. 
For purposes of calculating the Canadian Currency Reserve Percentage, the
Exchange Rate for months prior to September, 2001 shall be as set forth on
Exhibit I hereto.

 


“Face Amount” means the face amount of any Amsterdam commercial paper issued on
a discount basis or, if not issued on a discount basis, the principal amount of
such note and interest scheduled to accrue thereon to its stated maturity.

 

“Federal Funds Rate” means for any day the greater of (i) the highest rate per
annum as determined by ABN AMRO at which overnight Federal funds are offered to
ABN AMRO for such day by major banks in the interbank market, and (ii) if ABN
AMRO is borrowing overnight funds from a Federal Reserve Bank that day, the
highest rate per annum at which such overnight borrowings are made on that day. 
Each determination of the Federal Funds Rate by ABN AMRO shall be conclusive and
binding on the Seller except in the case of manifest error.

 

“Fee Letter” means the letter agreement dated as of the date hereof among the
Seller, the Agent, Amsterdam and the Committed Purchasers.

 

“Funding Charges” means, for any day, the product of (i) the per annum rate
(inclusive of dealer fees and commissions) paid or payable by Amsterdam in
respect of commercial paper notes on such day that are allocated, in whole or in
part, to fund or maintain its Investment for such day, as determined by the
Agent and other costs reasonably  allocated by the Purchaser to fund or maintain
its Investment associated with the funding by Amsterdam of small or odd lot
amounts that are not funded with commercial paper notes and (ii) Amsterdam’s
Investment as of the end of such day and (iii) 1/360.

 

“GAAP” means generally accepted accounting principles in the USA, applied on a
consistent basis.

 

“Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

 

“Homer Receivable” means an obligation of an Obligor that would otherwise be a
Receivable except that it is generated from the Parent’s plant in Homer, New
York.

 

“Incremental Purchase” is defined in Section 1.1(b).

 

“Initial Collection Agent” is defined in the first paragraph hereof.

 

“Instructing Group” means the Required Committed Purchasers and, unless the
Amsterdam Termination Date has occurred and Amsterdam has no Investment,
Amsterdam.

 

“Intended Tax Characterization” is defined in Section 9.9.

 

“Interim Liquidation” means any time before the Liquidity Termination Date
during which no Reinvestment Purchases are made by any Purchaser, as established
pursuant to Section 1.2.

 

“Investment” means, for each Purchaser, (a) the sum of (i) all Incremental
Purchases by such Purchaser and (ii) the aggregate amount of any payments or
exchanges made by, or on behalf of, such Purchaser to any other Purchaser to
acquire Investment from such other Purchaser minus (b) all Collections, amounts
received from other Purchasers and other amounts received or exchanged and, in
each case, applied by the Agent or such Purchaser to reduce such Purchaser’s
Investment.  A Purchaser’s Investment shall be restored to the extent any
amounts so received or exchanged and applied are rescinded or must be returned
for any reason.

 


“LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other time
period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in Dollars for a
period equal to such Tranche Period or other period, which appears on Page 3750
of the Telerate Service (or any successor page or successor service that
displays the British Bankers’ Association Interest Settlement Rates for Dollar
deposits) as of 11:00 a.m. (London, England time) two Business Days before the
commencement of such Tranche Period or other period.  If for any Tranche Period
for a Eurodollar Tranche no such displayed rate is available (or, for any other
period, if such displayed rate is not available), the Agent shall calculate such
rate to be the average of the rates ABN AMRO is offered deposits of such
duration in the London interbank market at approximately 11:00 a.m. (London,
England time) two Business Days prior to the date such rate is determined.

 

“Limited Guaranty” means the Limited Guaranty, dated the date hereof, by the
Parent in favor of the Seller.

 

“Liquidation Period” means, for Amsterdam only, all times when Amsterdam is not
making Reinvestment Purchases pursuant to Section 1.1(d) and, for all
Purchasers, all times (x) during an Interim Liquidation and (y) on and after the
Liquidity Termination Date.

 

“Liquidity Termination Date” means the earliest of (a) the date of the
occurrence of a Termination Event described in clause (f) of the definition of
Termination Event, (b) the date designated by the Agent to the Seller at any
time after the occurrence and during the continuation of any other Termination
Event, (c) the Business Day designated by the Seller with no less than five (5)
Business Days prior notice to the Agent and (d) September 27, 2002.

 

“Lock-Box” means each post office box or bank box listed on Exhibit E, as
revised pursuant to Section 5.1(i).

 

“Lock-Box Account” means each account maintained by the Collection Agent at a
Lock-Box Bank for the purpose of receiving or concentrating Collections (whether
or not there is a Lock-Box associated with such account).

 

“Lock-Box Agreement” means each agreement between the Collection Agent and a
Lock-Box Bank concerning a Lock-Box Account.

 

“Lock-Box Bank” means each bank listed on Exhibit E, as revised pursuant to
Section 5.1(i).

 

“Lock-Box Letter” means a letter in substantially the form of Exhibit F (or
otherwise acceptable to the Agent) from the Seller and the Collection Agent to
each Lock-Box Bank, acknowledged and accepted by such Lock-Box Bank and the
Agent.

 

“Loss Horizon Ratio” means, at any time, a fraction (expressed as a ratio) the
numerator of which is the aggregate Outstanding Balance of Receivables generated
by the Originators during the most recent four month period and the denominator
of which is the Eligible Receivables Balance as of the last day of such period.

 

“Loss Reserve” means, at any time, the product of (i) the greater of (a) 20.0%
and (b) two times the product of the highest average Default Ratio for any
consecutive three month period ended during the previous 12 months multiplied by
the Loss Horizon Ratio calculated at the end of such period multiplied by
(ii) the Eligible Receivables Balance at such time.

 


“Loss-to-Liquidation Ratio” means, for any Settlement Period, the ratio
(expressed as a percentage) of the outstanding balance of Charge-Offs made
during such Settlement Period to the aggregate amount of Collections during such
Settlement Period.

 

“Matured Aggregate Investment” means, at any time, the Matured Value of
Amsterdam’s Investment plus the total Investments of all other Purchasers then
outstanding.

 

“Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount scheduled to become due (whether or not then due) on such
Investment during all Tranche Periods to which any portion of such Investment
has been allocated.

 

“Maximum Incremental Purchase Amount” means, at any time, the lesser of (a) the
difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b) the difference between the Aggregate Commitment and the
Matured Aggregate Investment then outstanding.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Note” means each revolving promissory note issued by the Seller to an
Originator under the Purchase Agreement.

 

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.

 

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have long term unsecured debt ratings currently assigned to them by
S&P and Moody’s, the applicable concentration limit shall be determined
according to the following table:

 

S&P Rating

 

Moody’s Rating

 

Allowable % of Eligible Receivables

A- or higher

 

A3 or higher

 

20.0%

BBB

 

Baa2

 

12.0%

BBB-

 

Baa3

 

10.0%

Below BBB- or Not Rated by
either S&P or Moody’s

 

Below Baa3 or Not Rated
by either S&P or Moody’s

 

5.0%

 

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above.

 

“Originators” means the Parent, M & I Door Systems Ltd., Albany International
Canada Inc., Albany International Techniweave, Inc., Albany International
Research Co. and Geschmay Corp.,

 


“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.  For purposes of calculating the Outstanding Balance
of any Receivable that is payable in Canadian dollars, such amount shall be
converted into U.S. Dollars using the Exchange Rate in effect at the time of
calculation.

 

“Parent” means Albany International Corp., a Delaware corporation.

 

“Periodic Report” is defined in Section 3.3.

 

“Permitted Investments” shall mean (a) evidences of indebtedness, maturing not
more than thirty (30) days after the date of purchase thereof, issued by, or the
full and timely payment of which is guaranteed by, the full faith and credit of,
the federal government of the United States of America, (b) repurchase
agreements with banking institutions or broker-dealers that are registered under
the Securities Exchange Act of 1934 fully secured by obligations of the kind
specified in clause (a) above, (c) money market funds denominated in Dollars
rated not lower than A-1 (and without the “r” symbol attached to any such
rating) by S&P and P-1 by Moody’s or otherwise acceptable to the Rating Agencies
or (d) commercial paper denominated in Dollars issued by any corporation
incorporated under the laws of the United States or any political subdivision
thereof, provided that such commercial paper is rated at least A-1 (and without
any “r” symbol attached to any such rating) thereof by S&P and at least Prime-1
thereof by Moody’s.

 

“Permitted Shareholders” means (a) J. Spencer Standish, (b) any of J. Spencer
Standish’s descendants or legatees, (c) any executor, personal representative or
spouse of J. Spencer Standish or any of his descendants, (d) any corporation,
trust or other entity holding voting stock of the Parent as to which one or more
of the Persons identified in the foregoing clauses (a) through (c) have Control,
(e) any trust as to which Persons so identified in clauses (a) through (c) above
hold at least 85% of the beneficial interest in the income and principal of the
trust disregarding the interests of the contingent remaindermen and (f) any
Employee Stock Ownership Plan for the benefit of employees of the Parent.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, Governmental Authority or other entity of
any kind.

 

“Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

 

“Prime Rate” means, for any period, the daily average during such period of (a)
the greater of (i) the floating commercial loan rate per annum of ABN AMRO
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by ABN AMRO) announced from time to
time as its prime rate or equivalent for Dollar loans in the USA, changing as
and when said rate changes and (ii) the Federal Funds Rate plus 0.75% plus (b)
during the pendency of a Termination Event, 2.00%.

 

“Purchase” is defined in Section 1.1(a).

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of the date
hereof between the Seller and the Originators.

 

“Purchase Amount” is defined in Section 1.1(c).

 


“Purchase Date” is defined in Section 1.1(c).

 

“Purchase Interest” means, for a Purchaser, the percentage ownership interest in
the Receivables and Collections held by such Purchaser, calculated when and as
described in Section 1.1(a); provided, however, that (except for purposes of
computing a Purchase Interest or the Sold Interest in Section 1.5, 1.7 and in
the last sentence of both Section 2.3(a) and Section 2.3(b)) at any time the
Sold Interest would otherwise exceed 100% each Purchaser then holding any
Investment shall have its Purchase Interest reduced by multiplying such Purchase
Interest by a fraction equal to 100% divided by the Sold Interest otherwise then
in effect, so that the Sold Interest is thereby reduced to 100%.

 

“Purchase Limit” means $50,000,000.

 

“Purchaser Reserve Percentage” means, for each Purchaser, the Reserve Percentage
multiplied by a fraction, the numerator of which is such Purchaser’s outstanding
Investment and the denominator of which it the Aggregate Investment.

 

“Purchasers” means the Committed Purchasers and Amsterdam.

 

“Put” is defined in Section 2.1(a).

 

“Ratable Share” is defined in the Transfer Agreement.

 

“Rating Agency” means Moody’s, S&P and any other rating agency Amsterdam chooses
to rate its commercial paper notes.

 

“Ratings” means the ratings by the Rating Agencies of the indebtedness for
borrowed money of Amsterdam.

 

“Receivable” means each obligation of an Obligor (other than a Bankrupt Obligor)
to pay for merchandise sold or services rendered by an Originator (other than a
Homer Receivable) and includes such Originator’s rights to payment of any
interest or finance charges and all proceeds of the foregoing.  During any
Interim Liquidation and on and after the Liquidity Termination Date, the term
“Receivable” shall only include receivables existing on the date such Interim
Liquidation commenced or Liquidity Termination Date occurred, as applicable. 
Deemed Collections shall reduce the outstanding balance of Receivables
hereunder, so that any Receivable that has its outstanding balance deemed
collected shall cease to be a Receivable hereunder after (x) the Collection
Agent receives payment of such Deemed Collections under Section 1.5(b) or (y) if
such Deemed Collection is received before the Liquidity Termination Date, an
adjustment to the Sold Interest permitted by Section 1.5(c) is made.

 

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.

 

“Reinvestment Purchase” is defined in Section 1.1(b).

 

“Related Security” means all of the applicable Originator’s rights in the
merchandise (including returned goods) and under any contracts relating to the
Receivables (but only to the extent so relating), all security interests,
guaranties and property securing or supporting payment of the Receivables, all
Records and all proceeds of the foregoing.

 


“Required Committed Purchasers” is defined in the Transfer Agreement.

 

“Reserve Percentage” means, at any time, the quotient obtained by dividing (a)
the Aggregate Reserve by (b) the Eligible Receivables Balance.

 

“Seller” is defined in the first paragraph hereof.

 

“Seller Account” means the Seller’s account designated by the Seller to the
Agent in writing.

 

“Seller Entity” means the Parent and the Originators.

 

“Settlement Date” means the 20th day of each calendar month.

 

“Settlement Period” means for each Settlement Date, the calendar month preceding
such Settlement Date.

 

“Sold Interest” is defined in Section 1.1(a).

 

“Special Transaction Subaccount” means the special transaction subaccount
established for this Agreement pursuant to Amsterdam’s depositary agreement.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Subsidiary” means any Person of which at least a majority of the voting stock
(or equivalent equity interests) is owned or controlled by the Seller or any
Seller Entity or by one or more other Subsidiaries of the Seller or such Seller
Entity.  The Subsidiaries of the Parent on the date hereof are listed on
Exhibit E.

 

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

 

“Termination Date” means (a) for Amsterdam, the Amsterdam Termination Date and
(b) for the Committed Purchasers, the Liquidity Termination Date.

 

“Termination Event” means the occurrence of any one or more of the following:

 

(a)         any representation, warranty, certification or statement made by the
Seller or any Seller Entity in, or pursuant to, any Transaction Document proves
to have been incorrect in any material respect as of the date when made or
deemed made (including pursuant to Section 7.2); or

 

(b)        any Seller Entity or the Seller fails to make any payment or other
transfer of funds hereunder or under any other Transaction Document to be
applied to reduce Aggregate Net Investment when due (including any payments
under Section 1.5(a)) and such failure continues unremedied for a period of two
Business Days after notice from the Agent of such failure; or

 


(c)         any Seller Entity or the Seller fails to make any other payment or
other transfer of funds hereunder when due and such failure continues unremedied
for a period of five Business Days after notice from the Agent of such failure;
or

 

(d)        the Seller fails to observe or perform any covenant or agreement
contained in Sections 5.1(b), 5.1(g), 5.1(i), 5.1(j), 5.1(k) or 5.1(p) of this
Agreement, any Originator fails to perform any covenant or agreement in
Sections 5.1(h), (i) or (j) of the Purchase Agreement or the Parent fails to
perform any covenant or agreement in the Limited Guaranty; or

 

(e)         the Seller or any Seller Entity fails to observe or perform any
other term, covenant or agreement under any Transaction Document, and such
failure remains unremedied for thirty days or more after notice from the Agent
of such failure; or

 

(f)         the Seller, any Seller Entity or any Subsidiary suffers a Bankruptcy
Event; or

 

(g)        the average Delinquency Ratio for the three most recent Settlement
Periods exceeds 15.0%, the average Default Ratio for the three most recent
Settlement Periods exceeds 8.0%, the average Dilution Ratio for the three most
recent Settlement Periods exceeds 5.0%, the Loss-to Liquidation Ratio for the
most recent Settlement Period exceeds 1.0% or the average Turnover Ratio for the
three most recent Settlement Periods exceeds 90 days; or

 

(h)        (i) the Seller, any Seller Entity or any Affiliate, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller or any Affiliate party thereto in any
material respect; or

 

(i)          any Seller Entity or any Subsidiary fails to pay any of its
indebtedness (except in aggregate principal amount of less than $10,000,000) or
defaults in the performance of any provision of any agreement under which such
indebtedness was created or is governed and such default permits such
indebtedness to be declared due and payable or to be required to be prepaid
before the scheduled maturity thereof;

 

(j)          a Change in Control shall occur or the Parent shall fail to own and
control, directly or indirectly, 100% of the outstanding voting stock of the
Seller and each Originator;

 

(k)         a Collection Agent Replacement Event has occurred and is continuing
with respect to the Initial Collection Agent; or

 

(l)          the occurrence of an “Event of Default” under and as defined in the
Credit Agreement.

 

Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (d) or (e) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Liquidity Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.

 


“Tranche” means a portion of the Investment allocated to a Tranche Period
pursuant to Section 1.3.  A Tranche is a (i) CP Tranche, (ii) Eurodollar Tranche
or (iii) Prime Tranche depending whether Discount accrues during its Tranche
Period based on a (i) CP Rate, (ii) Eurodollar Rate, or (iii) Prime Rate.

 

“Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which (i) for a CP Tranche shall not exceed 270 days,
(ii) for a Eurodollar Tranche shall not exceed 180 days, and (iii) for a Prime
Tranche shall not exceed 30 days.

 

“Transaction Documents” means this Agreement, the Fee Letter, the Limited
Guaranty, the Purchase Agreement, the Note(s), the Transfer Agreement, and all
other documents, instruments and agreements executed or furnished in connection
herewith and therewith.

 

“Transfer Agreement” means the Amsterdam Transfer Agreement dated the date
hereof between Amsterdam, ABN AMRO Bank N.V., in its capacity as the Amsterdam
Agent, Amsterdam’s Letter of Credit Provider and a Committed Purchaser and the
Other Persons who become Committed Purchasers thereunder.

 

“Transfer Supplement” is defined in Section 9.8.

 

“Turnover Ratio” means, with respect to any Settlement Period, an amount,
expressed in days, obtained by multiplying (a) a fraction, (i) the numerator of
which is equal to the aggregate Outstanding Balance of the Receivables on the
first day of such Settlement Period and (ii) the denominator of which is equal
to Collections on the Receivables during such Settlement Period multiplied by
(b) 30.

 

“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.

 

“USA” means the United States of America (including all states and political
subdivisions thereof).

 

“Unused Aggregate Commitment” means, at any time, the difference between the
Aggregate Commitment then in effect and the outstanding Matured Aggregate
Investment.

 

“Unused Commitment” means, for any Committed Purchaser at any time, the
difference between its Commitment and its Investment then outstanding.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP. 
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 


Schedule II

 

Committed Purchasers and Commitments of Committed Purchasers

 

Name of Committed Purchaser

Commitment

 

 

ABN AMRO Bank N.V.

$51,000,000

 

 


Exhibit A

 

to

 

Receivables Sale Agreement

 

Form of Incremental Purchase Request

 

____________, 200_

 

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

135 South LaSalle Street, Suite 725

Chicago, Illinois 60674-9135

Attn:  Purchaser Agent-Amsterdam

 

Re:          Receivables Sale Agreement dated as of September 28, 2001 (the
“Sale Agreement”)

among Albany International Receivables Corporation, as Seller,

Albany International Corp., as Initial Collection Agent,

ABN AMRO Bank N.V., as Agent,

and the Purchasers thereunder

 

Ladies and Gentlemen:

 

The undersigned Seller under the above-referenced Sale Agreement hereby confirms
its has requested an Incremental Purchase of $___________ by Amsterdam under the
Sale Agreement. [In the event Amsterdam is unable or unwilling to make the
requested Incremental Purchase, the Seller hereby requests an Incremental
Purchase of $____________ by the Committed Purchasers under the Sale Agreement
at the [Eurodollar Rate with a Tranche Period of _______ months.] [Prime Rate]].

 

Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement.  If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with
Section 1.1(d) of the Sale Agreement.

 

The Seller hereby certifies that both before and after giving effect to [each
of] the proposed Incremental Purchase[s] contemplated hereby and the use of the
proceeds therefrom, all of the requirements of Section 7.2 of the Sale Agreement
have been satisfied.

 

 

Very truly yours,

 

 

 

 

 

 

 

Albany International Receivables Corporation

 

 

 

 

 

 

 

By

 

 

 

Title

 

 


Schedule I

to

Incremental Purchase Requests

 

Summary of Information Relating to Proposed Sale(s)

 

1.             Dates, Amounts, Purchaser(s), Proposed Tranche Periods

 

A1           Date of
Notice                                                                                                                                                
_________

 

A2           Measurement Date (the last
Business Day of the month
immediately preceding the
month in which the Date of
Notice
occurs)                                                                                                                                                
_________

 

A3           Proposed Purchase Dates                    _________          
_________             _________                  _________
(each of which is a
Business Day)

 

A4           Respective Proposed
Incremental Purchase on
each such Purchase Date                     $_________        
$_________           $_________              $_________

                (each Incremental                                          
(A4A)                     (A4B)                       (A4C)                    
(A4D)

                Purchase must be in a

                minimum amount of

                $1,000,000 and multiples

                thereof, or, if less, an

                amount equal to the

                Maximum Incremental

                Purchase Amount)

 

A5           Proposed Allocation
among Purchasers

 

Amsterdam                  $_________         $_________          
$_________              $_________

 

Committed

  Purchasers                $_________         $_________          
$_________              $_________

A6           For Committed
Purchases, Tranche
Period(s) and Tranche Rate(s)

 

Starting Date                       _________           _________            
_________                  _________

Ending Date                        _________           _________            
_________                  _________

Number of Days                 _________           _________            
_________                  _________

Prime or Eurodollar            _________           _________            
_________                  _________

 

Each proposed Purchase Date must be a Business Day.  The choice of Measurement
Date is a risk undertaken by the Seller.  If a selected Measurement Date is not
the applicable Purchase Date, the Seller’s choice and disclosure of such date
shall not in any manner diminish or waive the obligation of the Seller to assure
the Purchasers that, after giving effect to the proposed Purchase, the actual
Sold Interest as of the date of such proposed Purchase does not exceed 100%.

 


Exhibit B

to

Receivables Sale Agreement

 

Form of Notification of Assignment to Amsterdam

From the Committed Purchasers

 

______________, 200_

 

Albany International Receivables Corporation

1373 Broadway

Menands, New York  12204

 

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

Suite 725

 

135 South LaSalle Street
Chicago, Illinois  60674-9135
Attn:  Administrator-Amsterdam

 

[Insert Name and Address of each
  other Committed Purchaser]

 

Re:          Receivables Sale Agreement dated as of September 28, 2001 (the
“Sale Agreement”)

among Albany International Receivables Corporation, as Seller,

Albany International Corp., as Initial Collection Agent,

ABN AMRO Bank N.V., as Agent,

and the Purchasers thereunder

 

Ladies and Gentlemen:

 

The Agent under the above referenced Sale Agreement hereby notifies each of you
that Amsterdam has notified the Agent pursuant to Section 2.2 of the Sale
Agreement that it will purchase from the Committed Purchasers on
________________ (the “Purchase Date”) that portion of the Committed Purchasers’
Investments identified on Schedule I hereto (the “Assigned Interest”).  As
further provided in Section 2.2 of the Sale Agreement, upon payment by Amsterdam
to the Agent of the purchase price of such Investments described on Schedule I
hereto, effective as of the Purchase Date the assignment by the Committed
Purchasers to Amsterdam of the Assigned Interest shall be complete and all
payments thereon under the Sale Agreement shall be made to Amsterdam.

 


In accordance with the Sale Agreement, each Committed Purchaser’s acceptance of
the portion of the purchase price payable to it described on Schedule I hereto
constitutes its representation and warranty that it is the legal and beneficial
owner of the portion of the Assigned Interest related to its Purchase Interest
identified on Schedule I free and clear of any Adverse Claim created or granted
by it and that on the Purchase Date it is not subject to a Bankruptcy Event.

 

 

Very truly yours,

 

 

 

ABN AMRO Bank N.V., as Agent

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 


Schedule I

to

Notification of Assignment

 

Dated ______________, 200_

 

I.              Amount of Committed Purchaser Investment Assigned:  $________

 

II.            Information for each Committed Purchaser:

 

Purchaser

Purchase Interest

Purchase Price*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.           Information for Seller:

 

Aggregate amount of purchase price in excess of amount of Investment assigned: 
$___________.

 

 

--------------------------------------------------------------------------------

*               Calculated in accordance with Section 2.2.

 


Exhibit C

 

Form of Periodic Report

 


Exhibit D

 

Addresses and Names of Seller and Originators

 

                  1.       Locations.  (a) The chief executive office of the
Seller and the Originators are located at the following addresses:

 

Albany International Receivables Corporation

1373 Broadway

Menands, New York 12204

 

Albany International Corp.

1373 Broadway

Menands, New York 12204

Taxpayer ID # 14-0462060

 

Geschmay Corp.

525 Old Piedmont Highway

Greenville, SC  29605-4691

Taxpayer ID # 57-0655559

 

Albany International Techniweave, Inc.

112 Airport Drive

Rochester, NH  03867

Taxpayer ID # 02-0370219

 

Albany International Research Co.

777 West Street

Mansfield, MA  02048-9114

Taxpayer ID # 14-1767946

 

Albany International Canada Inc.

300 Westmount Street

Cowansville, Quebec  J2K 1S9  Canada

Business Number:  100109461

 

M & I Door Systems Ltd.

230 Bay View Drive - U1-7

Barrie, Ontario  L4N 5E9  Canada

Business Number: 897599841

 

No such address was different at any time since September 29, 2000.

 


(b)       The following are all the locations where the Seller and the
Originators directly or through its agents maintain any Records:

 

Same as (a) above

 

2.         Names.  The following is a list of all names (other than the legal
names set forth above) (including trade names or similar appellations) used by
the Seller and the Originators or any of its divisions or other business units
that generate Receivables:

 

Albany International Corp. (“AIC”)

 

Nomafa, Nomafa Door Systems

 

Primaloft

 

Appleton Wire Works

 

Mount Vernon Dryer Fabrics

 

Albany Mount Vernon

 

Albany Felt

 

Geschmay Corp.

 

Wangner Systems Corporation

 

Wangner Forming Fabrics, Inc.

 

Geschmay Forming Fabrics, Inc.

 

Brandon Drying Fabrics, Inc.

 

Geschmay Wet Felts, Inc.

 


Exhibit E

 

Lock Boxes and Lock-Box Banks

 

Bank

Lock-Box Numbers

Collection Account

 

 

 

Wachovia Bank, N.A.

752020, 751538 and 75158

1868-085316

 

 

 

Fleet National Bank

3241 and 414034

502-59058

 

 

 

Nova Scotia Bank

Not Established

Not Established

 


Exhibit F

 

to Receivables Sale Agreement

 

Form of Lock Box Letter

 

[Name of Lock Box Bank]

 

Ladies and Gentlemen:

 

Reference is made to the lock-box numbers _______________ in __________ and the
associated lock-box demand deposit account number ____________ maintained with
you (such lock-boxes and associated lock-box demand deposit account,
collectively, the “Accounts”), each in the name of [Name of Originator]
(“[___]”).  [___] hereby confirms it has sold all Receivables (as defined below)
to Albany International Receivables Corporation (the “Seller”).

 

In connection with the Receivables Sale Agreement, dated as of September 28,
2001 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Sale Agreement”), among the Seller, the Initial Collection Agent,
Amsterdam Funding Corporation (“Amsterdam”), the financial institutions from
time to time party thereto (collectively, the “Committed Purchasers”), ABN AMRO
Bank N.V., as provider of the program letter of credit (the “Enhancer”), and ABN
AMRO Bank N.V., as agent (the “Agent”) for Amsterdam, the Committed Purchasers
(collectively, the “Purchasers”), the Seller has assigned to the Agent for the
benefit of the Purchasers an undivided percentage interest in the accounts,
chattel paper, instruments or general intangibles (collectively, the
“Receivables”) under which payments are or may hereafter be made to the
Accounts, and has granted to the Agent for the benefit of the Purchasers a
security interest in its retained interest in such Receivables.  As is the
customary practice in this type of transaction, we hereby request that you
execute this letter agreement.  All references herein to “we” and “us” refer to
[_____] and the Seller, jointly and severally.  Your execution hereof is a
condition precedent to our continued maintenance of the Accounts with you.

 

We hereby transfer exclusive dominion and control of the Accounts to the Agent,
subject only to the condition subsequent that the Agent shall have given you
notice that a Collection Agent Replacement Event has occurred and is continuing
under the Receivables Sale Agreement and of its election to assume such dominion
and control, which notice shall be in substantially the form attached hereto as
Annex A (the “Agent’s Notice”).

 

At all times prior to the receipt of the Agent’s Notice described above, all
payments to be made by you out of, or in connection with the Accounts, are to be
made in accordance with the instructions of the Seller or its agent.

 

We hereby irrevocably instruct you, at all times from and after the date of your
receipt of the Agent’s Notice as described above, to make all payments to be
made by you out of, or in connection with, the Accounts directly to the Agent,
at its address set forth below its signature hereto or as the Agent otherwise
notifies you, or otherwise in accordance with the instructions of the Agent.

 


We also hereby notify you that, at all times from and after the date of your
receipt of the Agent’s Notice as described above, the Agent shall be irrevocably
entitled to exercise in our place and stead any and all rights in connection
with the Accounts, including, without limitation, (a) the right to specify when
payments are to be made out of, or in connection with, the Accounts and (b) the
right to require preparation of duplicate monthly bank statements on the
Accounts for the Agent’s audit purposes and mailing of such statements directly
to an address specified by the Agent.  At all times from and after the date of
your receipt of the Agent’s Notice, neither we nor any of our affiliates shall
be given any access to the Accounts.

 

The Agent’s Notice may be personally served or sent by telex, facsimile or U.S.
mail, certified return receipt requested, to the address, telex or facsimile
number set forth under your signature to this letter agreement (or to such other
address, telex or facsimile number as to which you shall notify the Agent in
writing).  If the Agent’s Notice is given by telex or facsimile, it will be
deemed to have been received when the Agent’s Notice is sent and the answerback
is received (in the case of telex) or receipt is confirmed by telephone or other
electronic means (in the case of facsimile).  All other notices will be deemed
to have been received when actually received or, in the case of personal
delivery, delivered.

 

By executing this letter agreement, you acknowledge the existence of the Agent’s
right to dominion and control of the Accounts and its ownership of and security
interest in the amounts from time to time on deposit therein and agree that from
the date hereof the Accounts shall be maintained by you for the benefit of, and
amounts from time to time therein held by you as agent for, the Agent on the
terms provided herein.  The Accounts are to be entitled “Albany International
Receivables Corporationand ABN AMRO Bank N.V., as Agent for the Purchasers” with
the subline “[Name of Originator]”.  Except as otherwise provided in this letter
agreement, payments to the Accounts are to be processed in accordance with the
standard procedures currently in effect.  All service charges and fees in
connection with the Accounts shall continue to be payable by us under the
arrangements currently in effect.

 

By executing this letter agreement, you (a) irrevocably waive and agree not to
assert, claim or endeavor to exercise, (b) irrevocably bar and estop yourself
from asserting, claiming or exercising and (c) acknowledge that you have not
heretofore received a notice, writ, order or other form of legal process from
any other party asserting, claiming or exercising, any right of set-off,
banker’s lien or other purported form of claim with respect to the accounts or
any funds from time to time therein.  Except for your right to payment of your
service charge and fees and to make deductions for returned items, you shall
have no rights in the Accounts or funds therein, except deductions for service
charges, fees and returned or misplaced items.  To the extent you may ever have
any additional rights, you hereby expressly subordinate all such rights to all
rights of the Agent.

 

You may terminate this letter agreement by canceling the Accounts maintained
with you, which cancellation and termination shall become effective only upon
thirty (30) days prior written notice thereof from you to the Agent in the
absence of fraud or abuse.  Incoming mail addressed to the Accounts (including,
without limitation, any direct funds transfer to the Accounts) received after
such cancellation shall be forwarded in accordance with the Agent’s
instructions.  This letter agreement may also be terminated upon written notice
to you by the Agent stating that the Receivables Sale Agreement is no longer in
effect.  Except as otherwise provided in this paragraph, this letter agreement
may not be terminated without the prior written consent of the Agent.

 


This letter agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any party
hereunder be waived or released or discharged, except upon execution by you, us
and the Agent of a written instrument so providing.  The terms and conditions of
any agreement between us and you (a “Lock-Box Service Agreement”) (whether now
existing or executed hereafter) with respect to the lock-box arrangements, to
the extent not inconsistent with this letter agreement, will remain in effect
between you and us.  In the event that any provision in this letter agreement is
in conflict with, or inconsistent with, any provision of any such Lock-Box
Service Agreement, this letter agreement will exclusively govern and control. 
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

 

In the event [___] becomes subject to a voluntary or involuntary proceeding
under the United States Bankruptcy Code, or if you are otherwise served with
legal process which you in good faith believe affects funds in the Account you
may suspend disbursements from the Account otherwise required by the terms
hereof until such time as you receive an appropriate court order or other
assurances satisfactory to you establishing that the funds may continue to be
disbursed according to the instructions contained in this Lock-Box Letter.

 

This letter agreement and the rights and obligations of the parties hereunder
will be governed by and construed and interpreted in accordance with the laws of
the state of __________.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

 

Very truly yours,

 

 

 

[Name of Originator]

 

 

 

 

 

 

By

 

 

 

Title

 

 

 

 

Albany International Receivables Corporation

 

 

 

 

 

 

By

 

 

 

Title

 

 

Accepted and confirmed as of

the date first written above:

 


 

 

 

ABN AMRO Bank N.V., as Agent

 

 

By

 

 

Title

 

 

 

 

By

 

 

Title

 

 

 

 

Address of notice:

 

ABN AMRO Bank N.V.

 

Structured Finance, Asset Securitization

 

135 South LaSalle Street

 

Chicago, Illinois  60674

 

Attention:  Purchaser Agent-Amsterdam

 

Telephone Number:             (312) 904-6263

 

Telecopy Number:               (312) 904-6376

 

 

Acknowledged and agreed to as of the date first written above:

 

[Name of Bank]

 

 

By

 

 

Title

 

 

 

Address of notice:

 

 

 

 

 

 

 

 

 

 

 


Annex A to

Lock-Box Letter

 

[Name of Bank]

 

 

Re:

Albany International Receivables Corporation

 

 

Lock Box Numbers_____________

 

 

Lock-Box Account Number________

 

Ladies and Gentlemen:

 

Reference is made to the letter agreement dated _________________ (the “Letter
Agreement”) among [Name of Originator], Albany International Receivables
Corporation, the undersigned, as Agent, and you concerning the above-described
lock-boxes and lock-box account (collectively, the “Accounts”).  We hereby give
you notice that aCollection Agent Replacement Event has occurred and is
continuing under the Receivables Sale Agreement (as defined in the Letter
Agreement) and of our assumption of dominion and control of the Accounts as
provided in the Letter Agreement.

 

We hereby instruct you not to permit any other party to have access to the
Accounts and to make all payments to be made by you out of or in connection with
the Accounts directly to the undersigned upon our instructions, at our address
set forth above.

 

 

 

Very truly yours,

 

 

 

ABN AMRO Bank N.V.

 

 

 

 

 

 

 

By

 

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

 

Title

 

 

cc:           Albany International Receivables Corporation

 


Exhibit G

 

To Receivables Sale Agreement

 

Compliance Certificate

 

To:          ABN AMRO Bank N.V., as Agent, and

                each Purchaser

 

This Compliance Certificate is furnished pursuant to Section 5.1(a)(iii) of the
Receivables Sale Agreement, dated as of September 28, 2001 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), among Albany International Receivables Corporation(the “Seller”),
[Name of Initial Collection Agent] (the “Initial Collection Agent”), the
committed purchasers from time to time party thereto (collectively, the
“Committed Purchasers”) and Amsterdam Funding Corporation (“Amsterdam” and,
together with the Committed Purchasers, the “Purchasers”) and ABN AMRO Bank N.V.
as agent for the Purchasers (in such capacity, the “Agent”).  Terms used in this
Compliance Certificate and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Sale Agreement.

 

The undersigned hereby represents, warrants, certifies and confirms that:

 

1.        The undersigned is a duly elected Designated Financial Officer of the
undersigned.

 

2.        Attached hereto is a copy of the financial statements described in
Section 5.1(a)(i) or 5.1(a)(ii) of the Sale Agreement.

 

3.        The undersigned has reviewed the terms of the Transaction Documents
and has made, or caused to be made under his/her supervision, a detailed review
of the transactions and the conditions of the Seller and the Originators during
and at the end of the accounting period covered by the attached financial
statements.

 

4.        The examinations described in paragraph 3 hereof did not disclose, and
the undersigned has no knowledge of, the existence of any condition or event
which constitutes a Potential Termination Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.

 

5.        Based on the examinations described in paragraph 3 hereof, the
undersigned confirms that the representations and warranties contained in
Article IV of the Sale Agreement (except that in the case of Reinvestment
Purchase no certification of the representation, set forth in Section 4.1(g) or
(h) of the Sale Agreement) are true and correct as though made on the date
hereof, except as set forth below.

 

Described below are the exceptions, if any, to paragraphs 4 and 5 listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the undersigned has taken, is taking or proposes to take
with respect to each such condition or event:

 


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ____ day of
___________, 200__.

 

 

 

Albany International Corp.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Designated Financial Officer

 


Exhibit H

 

Credit and Collection Policy

 


Exhibit I

 

Exchange Rates

 

(Canadian Dollars/US Dollars)

 

September 2000

0.66860

 

 

October 2000

0.65400

 

 

November 2000

0.65080

 

 

December 2000

0.66140

 

 

January 2001

0.66600

 

 

February 2001

0.65400

 

 

March 2001

0.63940

 

 

April 2001

0.64570

 

 

May 2001

0.65010

 

 

June 2001

0.65920

 

 

July 2001

0.65230

 

 

August 2001

0.64960

 


Exhibit J

 

Bankrupt Obligors

 